TABLE OF CONTENTS

 
Exhibit 10.01
 
OPTION AGREEMENT
 
Dated as of December 24, 2001
 
Among
 
TRIBUNE DENVER RADIO, INC.,
 
TRIBUNE BROADCASTING COMPANY,
 
ENTERCOM COMMUNICATIONS CORP.,
 
ENTERCOM DENVER, LLC
 
and
 
ENTERCOM DENVER LICENSE, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS
 

    
Page

--------------------------------------------------------------------------------

ARTICLE I    DEFINITIONS
  
1
Section 1.1.      Definitions
  
1
ARTICLE II    THE OPTION
  
6
Section 2.1.      Grant of Option
  
6
Section 2.2.      Option Exercise Procedures
  
6
ARTICLE III    PURCHASE AND SALE OF PURCHASED ASSETS
  
7
Section 3.1.      Purchase and Sale of Purchased Assets
  
7
Section 3.2.      Excluded Assets
  
9
Section 3.3.      Assumption of Liabilities
  
10
Section 3.4.      Closing Date
  
13
Section 3.5.      Option Payment
  
13
Section 3.6.      Purchase Price
  
14
Section 3.7.      Payment of Option Payment and the Closing Date Payment
  
14
Section 3.8.      Closing Date Deliveries
  
14
Section 3.9.      Further Assurances
  
15
Section 3.10.    Prorations and Adjustments
  
15
ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF TRIBUNE DENVER AND TRIBUNE
  
16
Section 4.1.      Organization
  
16
Section 4.2.      Subsidiaries and Investments
  
16
Section 4.3.      Authority of Tribune Denver and Tribune
  
17
Section 4.4.      Financial Statements
  
18
Section 4.5.      Operations Since Balance Sheet Date
  
18
Section 4.6.      No Undisclosed Liabilities
  
19
Section 4.7.      Taxes
  
20
Section 4.8.      Sufficiency of Assets
  
20
Section 4.9.      Governmental Permits
  
20
Section 4.10.    Real Property; Real Property Leases
  
22
Section 4.11.    Personal Property
  
23
Section 4.12.    Personal Property Leases
  
23
Section 4.13.    Intellectual Property
  
24
Section 4.14.    Accounts Receivable
  
24
Section 4.15.    Title to Purchased Assets
  
24
Section 4.16.    Employees
  
25
Section 4.17.    Employee Relations
  
25
Section 4.18.    Contracts
  
25
Section 4.19.    Status of Contracts
  
27
Section 4.20.    No Violation, Litigation or Regulatory Action
  
27



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS



TABLE OF CONTENTS
(continued)

    
Page

--------------------------------------------------------------------------------

Section 4.21.    Insurance
  
28
Section 4.22.    Employee Plans; ERISA
  
29
Section 4.23.    Environmental Protection
  
30
Section 4.24.    Insolvency Proceedings
  
31
Section 4.25.    Citizenship
  
31
Section 4.26.    Transactions with Affiliates
  
31
Section 4.27.    No Finder
  
31
ARTICLE V    REPRESENTATIONS AND WARRANTIES OF OPTIONEE
  
31
Section 5.1.      Organization
  
32
Section 5.2.      Authority of Optionee
  
32
Section 5.3.      Litigation
  
33
Section 5.4.      No Finder
  
33
Section 5.5.      Qualifications as FCC Licensee
  
33
Section 5.6.      Adequacy of Financing
  
33
ARTICLE VI    ACTION PRIOR TO THE CLOSING DATE
  
33
Section 6.1.      Investigation of the Business
  
33
Section 6.2.      Preserve Accuracy of Representations and Warranties
  
34
Section 6.3.      FCC Consent; HSR Act Approval; Other Consents and Approvals
  
34
Section 6.4.      Operations of the Stations Prior to the Closing Date
  
35
Section 6.5.      Third Party Consents
  
37
Section 6.6.      Environmental Site Assessment
  
38
Section 6.7.      Public Announcement
  
38
Section 6.8.      Interim Financial Statements
  
38
Section 6.9.      Administrative Violations
  
38
Section 6.10.    Bulk Sales Act
  
38
Section 6.11.    Adverse Developments
  
38
Section 6.12.    Additional Covenant
  
39
Section 6.13.    No Solicitation Covenant
  
39
Section 6.14.    Copies of FCC Applications
  
39
Section 6.15.    Estoppel Certificates
  
39
Section 6.16.    Title Examination; Title Insurance; Surveys
  
39
Section 6.17.    Completion of Transmitter Configurations
  
40
Section 6.18.    Termination of Agreement
  
40
ARTICLE VII    ADDITIONAL AGREEMENTS
  
40
Section 7.1.      Taxes; Sales, Use and Transfer Taxes
  
40
Section 7.2.      Employees; Employee Benefit Plans
  
41
Section 7.3.      Control of Operations Prior to Closing Date
  
43
Section 7.4.      Tax-Free Exchange
  
43
Section 7.5.      Non-Solicitation of Employees
  
44



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS



TABLE OF CONTENTS
(continued)



 

    
Page

--------------------------------------------------------------------------------

Section 7.6.      Public Filings
  
44
ARTICLE VIII    CONDITIONS PRECEDENT TO OBLIGATIONS OF TRIBUNE DENVER
  
45
Section 8.1.        No Misrepresentation or Breach of Covenants and Warranties
  
45
Section 8.2.        No Restraint or Litigation
  
45
Section 8.3.        FCC Consent
  
46
Section 8.4.        Payment
  
46
Section 8.5.        Closing Documents
  
46
ARTICLE IX    CONDITIONS PRECEDENT TO OBLIGATIONS OF OPTIONEE
  
46
Section 9.1.        No Misrepresentation or Breach of Covenants and Warranties
  
46
Section 9.2.        No Restraint or Litigation
  
47
Section 9.3.        FCC Consent
  
47
Section 9.4.        Closing Documents
  
47
Section 9.5.        Third Party Consents
  
47
ARTICLE X    INDEMNIFICATION
  
48
Section 10.1.      Indemnification by Tribune Denver
  
48
Section 10.2.      Indemnification by Optionee
  
49
Section 10.3.      Notice of Claims
  
50
Section 10.4.      Third Person Claims
  
51
Section 10.5.      Limitations
  
52
Section 10.6.      Mitigation
  
52
ARTICLE XI    TERMINATION AND REMEDIES
  
53
Section 11.1.      Termination
  
53
Section 11.2.      Tribune Denver’s Remedies
  
54
Section 11.3.      Optionee’s Remedies
  
55
ARTICLE XII    GENERAL PROVISIONS
  
55
Section 12.1.      Survival of Representations, Warranties and Obligations
  
55
Section 12.2.      Confidential Nature of Information
  
55
Section 12.3.      Governing Law; Venue
  
56
Section 12.4.      Notices
  
56
Section 12.5.      Successors and Assigns
  
57
Section 12.6.      Access to Records after Closing
  
57
Section 12.7.      Entire Agreement; Amendments
  
58
Section 12.8.      Interpretation
  
58
Section 12.9.      Waivers
  
58
Section 12.10.    Expenses
  
58
Section 12.11.    Partial Invalidity
  
58



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS



TABLE OF CONTENTS
(continued)

    
Page

--------------------------------------------------------------------------------

Section 12.12.    Execution in Counterparts
  
59
Section 12.13.    Disclaimer of Warranties
  
59
Section 12.14.    Risk of Loss; Damage to Facilities
  
59
Section 12.15.    No Third Party Beneficiaries
  
60
Section 12.16.    Attorneys’ Fees
  
60
Section 12.17.    Actions Pursuant to the TBA
  
60

 
Table of Omitted Schedules*
 
Schedule 4.3
 
Conflicts, Required Consents and Filings
Schedule 4.4
 
Financial Statements
Schedule 4.5
 
Absence of Certain Changes
Schedule 4.6
 
Liabilities
Schedule 4.8
 
Assets
Schedule 4.9
 
Governmental Permits
Schedule 4.10
 
Real Property; Real Property Leases
Schedule 4.11
 
Personal Property
Schedule 4.12
 
Personal Property Leases
Schedule 4.13
 
Intellectual Property
Schedule 4.16
 
Employees
Schedule 4.17
 
Collective Bargaining and Employment Agreements
Schedule 4.18
 
Material Contracts
Schedule 4.19
 
Status of Contracts
Schedule 4.20
 
Violations, Litigation and Regulatory Actions
Schedule 4.22
 
Employee Plans
Schedule 4.23
 
Environmental
Schedule 5.2
 
Optionee Conflicts, Consents and Required Filings
Schedule 6.4
 
Operation of Business Until Closing
Schedule 6.5
 
Material Third Party Consents
Schedule 7.2
 
Affected Employees

--------------------------------------------------------------------------------

*
 
We hereby agree to furnish supplementally these schedules to the Securities and
Exchange Commission upon request.



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
OPTION AGREEMENT
 
THIS OPTION AGREEMENT, dated as of December 24, 2001 (this “Agreement”), is made
and entered into by and among Tribune Denver Radio, Inc., a Delaware corporation
(“Tribune Denver”), Tribune Broadcasting Company, a Delaware corporation
(“Tribune”), Entercom Denver, LLC, a Delaware limited liability company
(“Entercom Denver”), Entercom Denver License, LLC, a Delaware limited liability
company (“Entercom Denver License”), and Entercom Communications Corp., a
Pennsylvania corporation (“Entercom”, and collectively with Entercom Denver and
Entercom Denver License, “Optionee”).
 
W I T N E S S E T H :
 
WHEREAS, Tribune Denver is engaged in the business of owning and operating Radio
Broadcast Stations KOSI, 101.1 FM (“KOSI”) in Denver, Colorado, KEZW, 1430 AM
(“KEZW”) in Aurora, Colorado and KKHK, 99.5 FM (“KKHK”) in Denver, Colorado
(KOSI, KEZW and KKHK being collectively referred to herein as the “Stations”,
and individually as a “Station”);
 
WHEREAS, Tribune owns, beneficially and of record, all of the issued and
outstanding common stock of Tribune Denver; and
 
WHEREAS, Tribune Denver proposes to grant to Optionee, and Optionee desires to
receive from Tribune Denver, an option to purchase substantially all of the
assets, properties and business relating to the Stations, all on the terms and
subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is hereby agreed among Tribune Denver, Tribune and
Optionee as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1.  Definitions.    As used in this Agreement, the following terms
have the meanings specified or referred to in this Section 1.1:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.
 
“Assumed Liabilities” has the meaning specified in Section 3.3(a).
 
“Balance Sheet” has the meaning specified in Section 4.4.
 
“Balance Sheet Date” has the meaning specified in Section 4.4.
 
“Barter Agreements” means contracts for the sale of time on the Stations in
exchange for programming.
 
“Business” has the meaning specified in Section 3.1.



1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any successor
statutes, and any regulations promulgated thereunder.
 
“Claim Notice” has the meaning specified in Section 10.3(a).
 
“Closing” has the meaning specified in Section 3.4.
 
“Closing Date” has the meaning specified in Section 3.4.
 
“Closing Date Payment” has the meaning specified in Section 3.6.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Communications Act” means the Communications Act of 1934, as amended.
 
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, or any constituent of any such substance or waste.
 
“Early Exercise Period” has the meaning specified in Section 2.2.
 
“Early Notification” has the meaning specified in Section 2.2.
 
“Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention agreement, defect in
title, covenant or other restrictions of any kind.
 
“Environmental Conditions” means the state of the environment, including natural
resources (e.g. flora and fauna), soil, surface water, groundwater, any drinking
water supply, subsurface strata or ambient air.
 
“Environmental Laws” means all applicable foreign, federal, state, district and
local Laws, all applicable rules, policy statements and regulations promulgated
thereunder, and all applicable orders, consent decrees, judgments, governmental
notices, Permits and governmental demand letters issued, promulgated or entered
pursuant thereto, relating to pollution or protection of the environment
(including, without limitation, ambient air, surface water, ground water, land
surface, or subsurface strata), including, without limitation, (i) laws relating
to emissions, discharges, releases or threatened releases of Hazardous
Substances into the environment and (ii) laws relating to the identification,
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, recovery, transport or other handling of Hazardous Substances.
Environmental Laws shall include, without limitation, CERCLA, as amended, RCRA,
as amended, the Toxic Substances Control Act, as amended, the Hazardous
Materials Transportation Act, as amended, the Clean Water Act, as amended, the
Safe Drinking Water Act, as amended, the Clean Air Act, as amended, the
Occupational Safety and Health Act, as amended, and all analogous laws
promulgated or issued by any Governmental Body that are enacted and currently in
effect.



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any person which is (or at any relevant time was) a
member of a controlled group of corporations within the meaning of Code Section
414(b), any trade or business which is under common control within the meaning
of Code Section 414(c), and any affiliated service group, within the meaning of
Code Section 414(m) or (o), of which Tribune or Tribune Denver is (or at any
relevant time was) a member.
 
“Excluded Assets” has the meaning specified in Section 3.2.
 
“Excluded Liabilities” has the meaning specified in Section 3.3(b).
 
“Exercise Period” has the meaning specified in Section 2.2.
 
“Expense” means any and all expenses incurred in connection with investigating,
defending or asserting any claim, action, suit or proceeding incident to any
matter indemnified against hereunder (including, without limitation, court
filing fees, court costs, arbitration fees or costs, witness fees, and
reasonable fees and disbursements of legal counsel, investigators, expert
witnesses, consultants, accountants and other professionals).
 
“FCC” means the Federal Communications Commission.
 
“FCC Consent” means action by the FCC granting its consent to the assignment to
Optionee (or Affiliates of Optionee) of the Station Licenses as contemplated by
this Agreement pursuant to appropriate applications filed by the parties with
the FCC.
 
“Governmental Body” means any foreign, federal, state, local or other
governmental authority or regulatory body.
 
“Governmental Permits” has the meaning specified in Section 4.9(a).
 
“Hazardous Materials” means all pollutants, contaminants, chemicals, wastes, and
any other carcinogenic, ignitable, corrosive, reactive, toxic, infectious,
radioactive or otherwise hazardous substances or materials (whether solids,
liquids or gases) subject to regulation, control or remediation under
Environmental Laws but excluding materials occurring naturally at or about any
Tribune Denver Property. By way of example only, the term Hazardous Materials
includes petroleum, urea formaldehyde, flammable, explosive and radioactive
materials, PCBs, pesticides, herbicides, asbestos, acids, metals, solvents and
waste waters.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indemnified Party” has the meaning specified in Section 10.3(a).
 
“Indemnitor” has the meaning specified in Section 10.3(a).
 
“KEZW” has the meaning specified in the first recital hereof.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“KKHK” has the meaning specified in the first recital hereof.
 
“Knowledge of Tribune Denver” means, as to a particular matter, the actual
knowledge of the following persons: the President of Tribune, the Vice President
and Chief Financial Officer of Tribune, the Senior Vice President/General
Counsel and Secretary of Tribune Company, the Vice President/Radio Group of
Tribune, the Vice President/General Manager of Tribune Denver, the Treasurer of
Tribune Denver, the Secretary of Tribune Denver, the Chief Engineer of Tribune
Denver, the Director of Sales of Tribune Denver and the Controller/Human
Resources Director of Tribune Denver.
 
“Knowledge of Optionee” means, as to a particular matter, the actual knowledge
of the following persons: the President of Optionee, the Chief Financial Officer
of Optionee, the Treasurer of Optionee, the Chief Human Resources Officer of
Optionee, the General Counsel of Optionee and the Controller of Optionee.
 
“KOSI” has the meaning specified in the first recital hereof.
 
“Liability” means any and all claims, debts, liabilities, obligations and
commitments of any nature whatsoever, whether known or unknown, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated or due or to become due, whenever or
however arising (including those arising out of any contract or tort, whether
based o negligence, strict liability or otherwise) and whether or not the same
would be required by generally accepted accounting principles to be reflected as
a liability in financial statements or disclosed in the notes thereto.
 
“Loss” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies
or other charges.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations or financial condition of the Stations, the Business or the Purchased
Assets or on the ability of Tribune and Tribune Denver to consummate the
transactions contemplated hereby, Tribune Denver, other than changes relating to
generally applicable economic conditions or the radio broadcasting industry in
general.
 
“Option” has the meaning specified in Section 2.1.
 
“Optionee” has the meaning specified in the introductory paragraph hereof.
 
“Option Payment” has the meaning specified in Section 3.5.
 
“Optionee Ancillary Agreements” has the meaning specified in Section 5.2(a)
 
“Optionee Group Member” means Optionee, its Affiliates, directors, officers,
employees and agents and their respective successors and assigns.
 
“OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq.,
any amendment thereto, any successor statute, and any regulations promulgated
thereunder.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Permitted Encumbrance” means (a) liens for Taxes, assessments or other
governmental charges which are not yet due and payable, (b) easements,
servitudes, rights-of-way, covenants, consents, conditions, reservations,
encroachments, minor defects or irregularities in title, variations and other
restrictions affecting the use of any Tribune Denver Property listed on Schedule
4.10 which in the aggregate do not materially impair the use of the Purchased
Assets for the purposes for which they are or may reasonably be expected to be
held, (c) liens for mechanics, materialmen’s and similar encumbrances with
respect to any amounts not yet due and payable and (d) Encumbrances securing
payments under the leases set forth in Schedule 4.11.
 
“Person” means any person, employee, individual, corporation, limited liability
company, partnership, trust, or any other non-governmental entity or any
governmental or regulatory authority or body.
 
“Purchased Assets” has the meaning specified in Section 3.1.
 
“Purchase Price” has the meaning specified in Section 3.6.
 
“Qualified Intermediary” means Chicago Deferred Exchange Corporation, an
Illinois corporation.
 
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., and any successor statute, and any regulations promulgated thereunder.
 
“Real Property” has the meaning specified in Section 4.10(a).
 
“Real Property Leases” has the meaning specified in Section 4.10(c).
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Contaminants through or in the air, soil, surface water, groundwater or
property.
 
“Requirements of Law” means any foreign, federal, state or local law, rule or
regulation, Governmental Permit or other binding determination of any
Governmental Body.
 
“Stations” has the meaning specified in the first recital hereof.
 
“Station Agreements” has the meaning specified in Section 4.19.
 
“Station Licenses” has the meaning specified in Section 3.1(b).
 
“TBA” means the Time Brokerage Agreement dated as of the date hereof by and
between Tribune Denver and Optionee.
 
“TBA Effective Date” means the effective date of the TBA as defined in Section
2.2 of the TBA.



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
“Tax” means any federal, state, local or foreign net income, alternative or
add-on minimum, gross income, gross receipts, property, sales, use, transfer,
gains, license, excise, employment, payroll, withholding or minimum tax, or any
other tax custom, duty, governmental fee or other like assessment or charge of
any kind whatsoever, together with any interest or any penalty, addition to tax
or additional amount imposed by any Governmental Body.
 
“Time Sales Agreements” means contracts for the sale of time on the Stations for
cash.
 
“Trade Agreements” means contracts for the sale of time on the Stations in
exchange for merchandise or services used or useful for the benefit of the
Stations, excluding Barter Agreements.
 
“Tribune” has the meaning specified in the introductory paragraph hereof.
 
“Tribune Denver” has the meaning specified in the introductory paragraph hereof.
 
“Tribune Denver Ancillary Agreements” has the meaning specified in Section 4.3.
 
“Tribune Denver Group Member” means Tribune Denver and Tribune and their
Affiliates, directors, officers, employees and agents and their respective
successors and assigns.
 
“Tribune Denver Property” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by Tribune Denver and used in the Business.
 
ARTICLE II
 
THE OPTION
 
SECTION 2.1.  Grant of Option.    Upon the terms and subject to the conditions
of this Agreement, Tribune Denver hereby grants to Optionee the exclusive right
and option (the “Option”) to purchase, on the Closing Date, the Purchased
Assets, and assume the Assumed Liabilities.
 
SECTION 2.2.  Option Exercise Procedures.    Optionee may exercise the Option
only by the giving of written notification of such exercise to Tribune Denver at
any time during the earlier to occur of (a) the period (the “Early Exercise
Period”) commencing on the date that Tribune Denver provides written
notification to Optionee (“Early Notification”) that Optionee may exercise the
Option and ending sixty (60) days after the date of the Early Notification and
(b) the period (the “Exercise Period”) commencing on the third anniversary of
the date hereof and ending thirty (30) days after such third anniversary. If the
Option is properly exercised, Tribune Denver and Optionee shall be required to
consummate the purchase and sale of the Purchased Assets, and the assumption of
the Assumed Liabilities, in accordance with this Agreement (including the
provisions of Section 7.4 of this Agreement). Notwithstanding



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

anything contained herein to the contrary, if Tribune Denver gives the Early
Notification and Optionee does not exercise the Option before the expiration of
the Early Exercise Period or, in the event that Tribune Denver does not give the
Early Notification, and thereafter Optionee does not exercise the Option before
the expiration of the Exercise Period, then, in each case, the Option shall
terminate and no longer be exercisable.
 
ARTICLE III
 
PURCHASE AND SALE OF PURCHASED ASSETS
 
SECTION 3.1.  Purchase and Sale of Purchased Assets.    Upon the terms and
subject to the conditions of this Agreement (including the provisions of Section
7.4 of this Agreement), and provided that the Option has been properly exercised
in accordance with Section 2.1, on the Closing Date, Tribune Denver shall sell,
transfer, assign, convey and deliver to Optionee and the Optionee shall purchase
from Tribune Denver, free and clear of all Encumbrances (except for Permitted
Encumbrances), all of the assets, properties and business (excepting only the
Excluded Assets) of every kind and description, wherever located, real, personal
or mixed, tangible or intangible, owned or held by Tribune Denver relating to
the Stations and the business of the Stations (the “Business”) as the same shall
exist on the Closing Date (herein collectively referred to as the “Purchased
Assets”), including, without limitation, all right, title and interest of
Tribune Denver in, to and under:
 
(a)  All accounts receivable generated by the Business for periods commencing on
the TBA Effective Date, but excluding any amounts payable by Optionee to Tribune
Denver in accordance with the TBA;
 
(b)  All licenses, permits, permissions and other authorizations issued to
Tribune Denver for the operation of the Stations by the FCC or any other
governmental agencies, including, but not limited to, those listed on Schedule
4.9(a) and the right to use the Stations’ call letters, and all applications for
modification, extension or renewal thereof, and any pending applications for any
new licenses, permits, permissions or authorizations pending on the Closing
Date, including, but not limited to, those listed on Schedule 4.9(a) (the
“Station Licenses”);
 
(c)  The Tribune Denver Real Property described in Schedule 4.10(a) and any
option, right or contract to purchase, lease, possess or occupy real property
described in Schedule 4.10(a) or (c);
 
(d)  All machinery, equipment (including computers and office equipment),
auxiliary and translator facilities, transmitting towers, transmitters,
broadcast equipment, antennae, supplies, inventory (including all programs,
records, tapes, recordings, compact discs, cassettes, spare parts and
equipment), advertising and promotional materials, engineering plans, records
and data, vehicles, furniture and other personal property owned by Tribune
Denver used in or relating to the Stations or the Business, including, without
limitation, the items listed or referred to in Schedule 4.11, but excluding any
modification, deletion, replacement or improvement thereto made or acquired by
Optionee, or disposed of by Tribune Denver or Optionee, between the date hereof
and the Closing Date in accordance with the terms of this Agreement or the TBA;



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(e)  The leased Personal Property listed in Schedule 4.11 and the agreements
under which such Personal Property is so leased;
 
(f)  The trademarks, trade names (including the right to use the trade names
“KOSI,” “KEZW” and “KKHK”), service marks and copyrights (and all goodwill
associated therewith), registered or unregistered, owned by Tribune Denver
relating to the Stations or the Business, and the applications for registration
thereof and the patents and applications therefor and the licenses relating to
any of the foregoing including, without limitation, the items listed in Schedule
4.13(a);
 
(g)  (i) All contracts for the sale of broadcast time for advertising on the
Stations made in the ordinary course of the Business and consistent with past
practice, (ii) the contracts, agreements or understandings listed or described
in Schedule 4.18 and designated on such Schedule as an “Assumed Contract” and
(iii) any other contract, agreement or understanding (evidenced in writing)
entered into by Tribune Denver in respect of the Business which (A) is of the
nature described in subsection (b), (c) or (f) of Section 4.18 but which, by
virtue of its specific terms, is not required to be listed in Schedule 4.18 or
(B) is entered into after the date hereof consistent with the provisions of
Section 6.4 of this Agreement or by or at the direction of Optionee in
accordance with the terms of the TBA;
 
(h)  All advertising customer lists, mailing lists, processes, trade secrets,
know-how and other proprietary or confidential information used in or relating
to the Business;
 
(i)  Any rights, claims or causes of action of Tribune Denver against third
parties arising under warranties from manufacturers, vendors and others in
connection with the Purchased Assets, the Stations or the Business;
 
(j)  All prepaid rentals and other prepaid expenses (except for prepaid
insurance) arising from payments made by Tribune Denver in the ordinary course
of the operation of the Business prior to the Closing Date for goods or services
where such goods or services have not been received at the Closing Date;
 
(k)  All jingles, slogans, commercials and other promotional materials used in
or relating to the Stations or the Business;
 
(l)  All books and records (including all computer programs used primarily in
connection with the operation of the Business, the Purchased Assets or the
Stations) of Tribune Denver or Tribune relating to the assets, properties,
business and operations of the Business, the Purchased Assets or the Stations
including, without limitation, all files, logs, programming information and
studies, technical information and engineering data, news and advertising
studies or consulting reports and sales correspondence, but excluding any books
and records (including computer programs) relating to a business of Tribune
Denver or Tribune unrelated to the Business, the Purchased Assets or the
Stations;
 
(m)  The Employment Agreement dated December 21, 2001 between Tribune Denver and
Jane Bartsch, the Letter Agreement dated February 28, 2000 between Tribune



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Denver and Joanne Myers-Vertovec and the Letter Agreement dated February 28,
2000 between Tribune Denver and William Houston (collectively, the “Employment
Agreements”); and
 
(n)  All other assets or properties not referred to above which are reflected on
the Balance Sheet or acquired by Tribune Denver in the ordinary course of the
Business after the Balance Sheet Date but prior to Closing, except (i) any such
assets or properties disposed of after the Balance Sheet Date in the ordinary
course of the Business consistent with the terms of this Agreement and the TBA
and (ii) Excluded Assets.
 
SECTION 3.2.  Excluded Assets.    Notwithstanding the foregoing, the Purchased
Assets shall not include the following (herein referred to as the “Excluded
Assets”):
 
(a)  All cash and cash equivalents (including any marketable securities or
certificates of deposit) of Tribune Denver or Tribune;
 
(b)  All claims, rights and interests of Tribune Denver or Tribune in and to any
refunds for federal, state or local franchise, income or other Taxes for periods
prior to the Closing Date (subject to claims or Optionee for proration of
property and other Taxes under this Agreement and the TBA);
 
(c)  Any rights, claims or causes of action of Tribune Denver or Tribune against
third parties relating to the assets, properties, business or operations of the
Business arising out of transactions occurring prior to the Closing Date, except
to the extent and only to the extent any such claims relate to the Purchased
Assets;
 
(d)  All bonds held, contracts or policies of insurance and prepaid insurance
with respect to such contracts or policies;
 
(e)  Tribune Denver’s and Tribune’s corporate seal, corporate minute books,
stock record books, corporate records relating to incorporation, corporate Tax
returns and related documents and supporting work papers and any other records
and returns relating to Taxes, assessments and similar governmental levies
(other than real and personal property Taxes, assessments and levies imposed on
the Purchased Assets);
 
(f)  All bids from other parties in connection with the sale or transfer of the
Stations, including any analyses relating to such bids or prepared for the
purpose of soliciting bids for the Stations and the Purchased Assets;
 
(g)  The contracts, agreements or understandings of Tribune Denver or Tribune
listed in Schedule 4.18 and designated on such Schedule as a “Contract Not
Assumed” and any contract, agreement or understanding listed on Schedule 4.18
which has expired prior to the Closing Date;
 
(h)  Any trade name, trademarks, service marks or logos using or incorporating
the names “Tribune”, “Tribune Broadcasting”, “TBC,” “Tribune Denver Radio” or
any variation or derivative thereof;



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(i)  All records and documents relating to Excluded Assets or to liabilities
other than Assumed Liabilities and not relating in any material respect, to the
Purchased Assets or the Assumed Liabilities;
 
(j)  All trusts, trust assets, trust accounts, reserves, insurance policies or
other assets, including but not limited to, those listed in Schedule 4.22 and
relating to employees or to funding the employee benefit plans, agreements or
arrangements sponsored, maintained, contributed to, or administered by Tribune
or Tribune Denver;
 
(k)  Any rights of or payment due to Tribune Denver or Tribune under or pursuant
to this Agreement, the TBA or the other agreements with Optionee contemplated
hereby; and
 
(l)  All accounts receivable arising out of the operation of the Business for
periods prior to the TBA Effective Date.
 
SECTION 3.3.  Assumption of Liabilities.
 
(a)  Upon the terms and subject to the conditions of this Agreement, and
provided that the Option has been properly exercised in accordance with Section
2.2, on the Closing Date, Optionee shall deliver to Tribune Denver an
undertaking and assumption, in a form reasonably acceptable to Tribune Denver
and Optionee, pursuant to which Optionee shall assume and be obligated for, and
shall agree to pay, perform and discharge in accordance with their terms, the
following obligations and liabilities of Tribune Denver (except to the extent
such obligations and liabilities constitute Excluded Liabilities):
 
(i)  without limitation of the obligations of Optionee (and Affiliates of
Optionee) under the TBA or to the extent arising out of or caused by actions of
Optionee (or Affiliates of Optionee) after the TBA Effective Date, all
liabilities and obligations under Environmental Laws related to, associated with
or arising out of, in each case only to the extent that the condition giving
rise to such liability or obligation arose or was exacerbated after the Closing
Date, (A) the occupancy, operation, use or control of any of the Real Property
listed or described in Schedule 4.10(a) on or after the Closing Date or (B) the
operation of the Business by Optionee on or after the Closing Date, including,
without limitation, any Release or storage of any Hazardous Materials on, at or
from (1) any such real property (including, without limitation, all facilities,
improvements, structures and equipment thereon, surface water thereon or
adjacent thereto and soil or groundwater thereunder) or any conditions
whatsoever on, under or in such real property or (2) any real property or
facility owned by a third party at which Hazardous Materials generated by the
Business were sent on or after the Closing Date, but excluding all liabilities
and obligations arising out of or caused by Tribune’s or Tribune Denver’s
actions;
 
(ii)  without limitation of the obligations of Optionee (and Affiliates of
Optionee) under the TBA for periods prior to the Closing Date, all liabilities
and obligations of Tribune Denver to be paid or performed after the Closing Date
in



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection with the operation of the Stations, including, without limitation,
(A) the Station Agreements, (B) the Employment Agreements and the car allowances
and club allowances listed on Schedule 4.22 and (C) the leases, contracts and
other agreements entered into by Tribune Denver with respect to the Business
after the date hereof consistent with the terms of Section 6.4 of this Agreement
or by or at the direction of Optionee in accordance with the terms of the TBA,
except, in each case, to the extent such liabilities and obligations, but for a
breach or default by Tribune Denver, would have been paid, performed or
otherwise discharged on or prior to the Closing Date or to the extent the same
arise out of any such breach or default (unless such breach or default is caused
by Optionee’s action or failure to perform under the TBA); and
 
(iii)  without limitation of the obligations of Optionee (and Affiliates of
Optionee) under the TBA for periods prior to the Closing Date, all liabilities
and obligations that arise with respect to events occurring on or after the
Closing Date relating to the operation of the Stations and the Business and
ownership of the Purchased Assets.
 
All of the foregoing to be assumed by Optionee hereunder are referred to herein
as the “Assumed Liabilities.”
 
(b)  Optionee shall not assume or be obligated for any of, and Tribune Denver
shall solely retain, pay, perform, defend and discharge all of, its liabilities
or obligations of any and every kind whatsoever, direct or indirect, known or
unknown, absolute or contingent, not expressly assumed by Optionee under Section
3.3(a) and, notwithstanding anything to the contrary in Section 3.3(a), none of
the following (herein referred to as “Excluded Liabilities”) shall be “Assumed
Liabilities” for purposes of this Agreement:
 
(i)  All liabilities and obligations of Tribune Denver or Tribune to be paid or
performed and arising before the Closing Date in connection with the operation
of the Stations and the Business and the ownership of the Purchased Assets other
than those obligations assumed by Optionee pursuant to Section 3.3(a) or in
connection with the TBA;
 
(ii)  Any foreign, federal, state, county or local income Taxes which arise from
the operation of the Stations or the Business or the ownership of the Purchased
Assets prior to the Closing Date;
 
(iii)  Any liability or obligation of the Tribune Denver in respect of
indebtedness for borrowed money or any intercompany payable of the Tribune
Denver or any of its Affiliates;
 
(iv)  All liabilities and obligations under Environmental Laws related to,
associated with or arising out of (A) the occupancy, operation, use or control
of any of the Real Property listed or described in Schedule 4.10(a) prior to the
Closing Date or (B) the operation of the Business prior to the Closing Date, in
each case to the extent existing prior to the Closing Date on, at or from (1)
any



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

such real property (including, without limitation, all facilities, improvements,
structures and equipment thereon, surface water thereon or adjacent thereto and
soil or groundwater thereunder) or any conditions whatsoever on, under or in
such real property or (2) any real property or facility owned by a third party
at which Hazardous Materials generated by the Business were sent prior to the
Closing Date, but excluding, in any case, any liabilities or obligations of
Optionee (or Affiliates of Optionee) under the TBA or to the extent arising out
of or caused by actions of Optionee (or Affiliates of Optionee) after the
Closing Date;
 
(v)  Any liabilities or obligations, whenever arising (i) related to, associated
with or arising out of any pension, profit sharing, or welfare employee benefit
plan or other employee benefit plan, program or arrangement of Tribune or
Tribune Denver providing any of the benefits described in 3(1) or 3(2) of ERISA,
or providing any employment, consulting, severance, vacation, retirement,
post-retirement, bonus, stay bonus, deferred compensation, incentive
compensation, stock ownership, stock options, stock appreciation rights, stock
purchase rights, phantom stock rights, insurance, worker’s compensation,
disability, unemployment, medical, or other benefit; and (ii) relating to any
current, former or retired employees, including but not limited to those plans,
programs or arrangements listed in Schedule 4.22 and the obligation to provide
continuation coverage as defined in Section 4980B of the Code (“COBRA Coverage”)
to any employee of Tribune or Tribune Denver arising on or prior to Closing;
 
(vi)  Any costs and expenses incurred by Tribune Denver or Tribune incident to
its negotiation and preparation of this Agreement or the TBA and its performance
and compliance with the agreements and conditions contained herein or therein;
 
(vii)  Any of Tribune Denver’s or Tribune’s liabilities or obligations under
this Agreement, the TBA or the Tribune Denver Ancillary Agreements;
 
(viii)  Without limitation of the obligations of Optionee (or Affiliate of
Optionee) under the TBA for periods prior to the Closing Date, any liabilities
or obligations of Tribune Denver to be paid or performed after the Closing Date
in connection with the operation of the Stations and the Business and the
ownership of the Purchased Assets, to the extent such liabilities and
obligations, but for a breach or default by Tribune Denver, would have been
paid, performed or otherwise discharged on or prior to the Closing Date or to
the extent the same arise out of any such breach or default (unless such breach
or default is caused by Optionee’s action or failure to perform under the TBA).
 
(ix)  Any of Tribune Denver’s or Tribune’s liabilities or obligations relating
to the Excluded Assets;
 
(x)  Without limitation of the obligations of Optionee (or Affiliate of
Optionee) under the TBA for periods prior to the Closing Date, any liabilities
or



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations of Tribune or Tribune Denver arising out of or relating to Tribune’s
or Tribune Denver’s employment of employees or independent contractors of the
Stations or the Business prior to the Closing Date, including, without
limitation, accrued salary, payroll and wages, accrued sick pay, accrued
commissions, accrued “comp” time, accrued vacation time, and the proper
classification of individuals providing services to Tribune or Tribune Denver as
independent contractors or as employees, as the case may be;
 
(xi)  Without limitation of the obligations of Optionee (or Affiliate of
Optionee) under the TBA for periods prior to the Closing Date, any obligations
or liabilities relating to or arising out of any claims or pending litigation
proceedings to the extent arising out of events first occurring prior to the
Closing Date, other than events occurring at the direction of or as a result of
actions or, to the extent inconsistent with the obligations of the Optionee
under this Agreement or the TBA, inactions by Optionee (or Affiliates of
Optionee);
 
(xii)  Without limitation of the obligations of Optionee (or Affiliate of
Optionee) under the TBA for periods prior to the Closing Date and subject to the
terms of Section 6.2, any obligations or liabilities relating to the employment
prior to the Closing Date and/or termination prior to the Closing Date of
Tribune Denver’s employees of the Stations or the Business; and
 
(xiii)  The liability for the payments set forth in Section 6.17.
 
SECTION 3.4.  Closing Date.    The purchase and sale of the Purchased Assets
provided for in Section 3.1 (the “Closing”) shall be consummated at 10:00 A.M.,
local time, on a date agreed upon by Tribune Denver and Optionee, occurring
within ten (10) days after the conditions set forth in Articles VIII and IX are
satisfied or, if permissible, waived or such other date, as may be agreed upon
by Tribune Denver and Optionee, at the offices of Sidley Austin Brown & Wood,
Bank One Plaza, 10 South Dearborn Street, Chicago, Illinois, or at such other
place or at such other time as shall be agreed upon by Tribune Denver and
Optionee (such date and time being hereinafter called the “Closing Date”).
 
SECTION 3.5.  Option Payment.    Within five (5) business days following the
execution and delivery of this Agreement, in consideration of the grant of the
Option, Optionee shall pay, in the manner specified in Section 3.7, to the
Qualified Intermediary, an amount equal to Eighteen Million Dollars
($18,000,000) (the “Option Payment”). Notwithstanding anything contained herein
to the contrary, the Option Payment shall be refundable to Optionee in all
events promptly upon termination of this Agreement, except in the case in which,
at the time of any termination by Tribune Denver, the conditions precedent to
the obligations of Optionee set forth in Article IX (i) shall have been
satisfied (or, upon delivery of the certificate described in Section 9.1(c),
could be satisfied) or (ii) have not been satisfied (or are incapable of being
satisfied) by reason of the failure of Optionee to fulfill its obligations under
this Agreement or the TBA.



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.6.  Purchase Price.    The purchase price for the Purchased Assets
(the “Purchase Price”) shall be equal to $162,000,000 (the “Closing Date
Payment”) plus the Option Payment, as adjusted pursuant to Section 3.10.
 
SECTION 3.7.  Payment of Option Payment and the Closing Date Payment.    Subject
to adjustment as provided in Section 3.10, the payments of the Option Payment
and the Closing Date Payment shall be made by bank wire transfer of immediately
available funds to such bank account or accounts designated by Tribune Denver
for such purpose not less than two (2) business days before the date such
payment is required to be made.
 
SECTION 3.8.  Closing Date Deliveries.
 
(a)  On the Closing Date, Tribune Denver shall execute and deliver or cause to
be delivered to Optionee (i) a bill of sale and assignment of Tribune Denver, in
a form reasonably acceptable to Tribune Denver and Optionee, conveying all of
the Purchased Assets (other than the Real Property described in Schedule
4.10(a)), (ii) general warranty deeds conveying to Optionee the Real Property
described in Schedule 4.10(a), (iii) all of the documents and instruments
required to be delivered by Tribune Denver pursuant to Article IX, (iv) copies
of the certificates of incorporation of Tribune Denver and Tribune, each
certified as of a recent date by the Secretary of State of the State of
Delaware, (v) certificates of good standing of Tribune Denver and Tribune, each
issued as of a recent date by the Secretary of State of the State of Delaware,
(vi) a certificate of the secretary or assistant secretary of each of Tribune
Denver and Tribune as to its respective bylaws, the resolutions of its board of
directors and stockholders (if applicable) authorizing the execution and
delivery of this Agreement and the transactions contemplated hereby and the
incumbency and signatures of its officers executing this Agreement and any
Tribune Denver Ancillary Agreement, (vii) such documents and instruments, if
any, as are reasonably requested by Optionee to evidence that the Purchased
Assets at Closing are free and clear of all Encumbrances other than Permitted
Encumbrances and (viii) a certification of non-foreign status, in form and
substance reasonably satisfactory to Optionee, in accordance with Treas. Reg.
§1.1445-2(b).
 
(b)  On the Closing Date, Optionee shall execute and deliver or cause to be
delivered to Tribune Denver (i) the Closing Date Payment, payable in the manner
described in Section 3.7, (ii) all of the documents and instruments required to
be delivered by the Optionee pursuant to Article VIII, (iii) copies of the
charter of Optionee, certified as of a recent date by the secretary of state of
its state of incorporation, (iv) a certificate of good standing of Optionee,
issued as of a recent date by the secretary of state of the state of its
incorporation, (v) a certificate of the secretary or assistant secretary of
Optionee as to its bylaws, the resolutions of its board of directors and
stockholders (if applicable) authorizing the execution and delivery of this
Agreement and the transactions contemplated hereby and the incumbency and
signatures of its officers executing this Agreement and any Optionee Ancillary
Agreement, (vi) the undertaking and assumption described in Section 3.3(a) and
(vii) a certification of non-foreign status, in form and substance reasonably
satisfactory to Tribune Denver, in accordance with Treas. Reg. § 1.1445-2(b).



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.9.  Further Assurances.
 
(a)  On the Closing Date, Tribune Denver shall (i) deliver to Optionee such
other bills of sale, deeds, endorsements, assignments and other good and
sufficient instruments of conveyance and transfer as Optionee may reasonably
request or as may be otherwise reasonably necessary to vest in Optionee all the
right, title and interest of Tribune Denver in, to or under any or all of the
Purchased Assets and (ii) take all steps as may be reasonably necessary to put
Optionee in actual possession and control of all the Purchased Assets. From time
to time following the Closing, Tribune Denver shall execute and deliver, or
cause to be executed and delivered, to Optionee such other instruments of
conveyance and transfer as Optionee may reasonably request or as may be
otherwise necessary to more effectively convey and transfer to, and vest in,
Optionee and put Optionee in possession of, any part of the Purchased Assets.
Notwithstanding anything in this Agreement to the contrary, this Agreement shall
not constitute an agreement to assign any license, certificate, approval,
authorization, agreement, contract, lease, easement or other commitment included
in the Purchased Assets if an attempted assignment thereof without the consent
of a third party thereto would constitute a breach thereof.
 
(b)  On the Closing Date, Optionee shall (i) deliver to Tribune Denver such
other undertakings and assumptions and other good and sufficient instruments of
conveyance, transfer and assumption as Tribune Denver may reasonably request or
as may be otherwise reasonably necessary to evidence Optionee’s assumption of
and obligation to pay, perform and discharge the Assumed Liabilities. From time
to time following the Closing, Optionee shall execute and deliver, or cause to
be executed and delivered, to Tribune Denver such other undertakings and
assumptions as Tribune Denver may reasonably request or as may be otherwise
necessary to more effectively evidence Optionee’s assumption of and obligation
to pay, perform and discharge the Assumed Liabilities.
 
SECTION 3.10.  Prorations and Adjustments.    Expect as otherwise provided in
the TBA or as otherwise expressly set forth in this Agreement, the operation of
the Stations and the income and normal operating expenses, including, without
limitation, assumed liabilities and prepaid expenses, attributable thereto
through 11:59 p.m. on the Closing Date (the “Adjustment Date”) shall be for the
account of Tribune Denver and thereafter for the account of Optionee. Except as
otherwise provided in the TBA, expenses for goods or services received both
before and after the Adjustment Date, real and personal property taxes and
assessments, power and utilities charges, and rents and similar prepaid and
deferred items shall be prorated between Tribune Denver and Optionee as of the
Adjustment Date (the “Closing Date Adjustments”). Except as otherwise provided
in the TBA, all special assessments and similar charges or liens imposed against
the Purchased Assets in respect of any period of time through the Adjustment
Date, whether payable in installments or otherwise, shall be the responsibility
of Tribune Denver, and amounts with respect to such special assessments, charges
or liens in respect of any period of time after the Adjustment Date shall be the
responsibility of Optionee, and such charges shall be adjusted as required
hereunder. Three (3) days prior to the Closing Date, Optionee shall estimate, in
good faith, all apportionments pursuant to this Section 3.10 and shall deliver a
statement of its estimates to Tribune Denver (which statement shall set forth in
reasonable detail the basis for those estimates). At the Closing, Optionee shall
pay to Tribune Denver, or Tribune Denver shall pay to Optionee, as the case may
be, the net amount due as a result of the estimated apportionments (excluding
any



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

item that is in dispute). Within sixty (60) days after the Closing (the “Payment
Date”), Tribune Denver shall deliver to Optionee a statement of any adjustments
to Optionee’s estimate of the apportionments, and Optionee shall pay to Tribune
Denver, or Tribune Denver shall pay to Optionee, as the case may be, any amount
due as a result of the adjustment (or, if there is any dispute, the undisputed
amount). If Optionee disputes Tribune Denver’s determinations, or if at any time
after delivery of Tribune Denver’s statement of determinations, Optionee or
Tribune Denver determine that any item included in the apportionments is
inaccurate, or that an additional item should be included in the apportionments,
the parties shall confer with regard to the matter and an appropriate adjustment
and payment shall be made as agreed upon by the parties (or, if they are unable
to resolve the matter, they shall select a firm of independent certified public
accountants to resolve the matter, whose decision on the matter shall be binding
and whose fees and expenses shall be borne equally by the parties). If the
amount of Taxes which are to be prorated pursuant to this Section is not known
by sixty (60) days after the Closing Date, then the amount of such Taxes will be
estimated as of such date and once the amount of such Taxes is known, Optionee
shall pay to Tribune Denver, or Tribune Denver shall pay to Optionee, as the
case may be, the net amount due as a result of the actual apportionment of such
Taxes.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
OF
TRIBUNE DENVER AND TRIBUNE
 
As an inducement to Optionee to enter into this Agreement and to consummate the
transactions contemplated hereby, Tribune Denver and Tribune jointly and
severally represent and warrant to the Optionee and agree as follows:
 
SECTION 4.1.  Organization.    Each of Tribune Denver and Tribune is a
corporation duly organized, validly existing and is in good standing under the
laws of the State of Delaware. Tribune Denver is qualified as a foreign
corporation to do business in, and in good standing under, the laws of the State
of Colorado. Tribune Denver has the requisite corporate power and authority to
own or lease and to operate the Stations owned and operated by it, to use the
Purchased Assets used by it and to carry on the Business as now conducted by it
and to enter into and perform this Agreement.
 
SECTION 4.2.  Subsidiaries and Investments.    Tribune Denver does not, directly
or indirectly, (a) own, of record or beneficially, any outstanding voting
securities or other equity interests in any corporation, partnership, joint
venture or other entity which is involved in or relates to the Business, the
Stations or the Purchased Assets, or (b) otherwise control any such corporation,
partnership, joint venture or other entity which is involved primarily in or
relates to the Business. Other than its interest in Tribune Denver, Tribune does
not, directly or indirectly, (x) own, of record or beneficially, any outstanding
voting securities or other equity interests in any corporation, partnership,
joint venture or other entity which is involved in or relates to the Business or
(y) otherwise control any such corporation, partnership, joint venture or other
entity which is involved in or relates primarily to the Business, the Stations
or the Purchased Assets.



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4.3.  Authority of Tribune Denver and Tribune.
 
(a)  Each of Tribune Denver and Tribune has the requisite corporate power and
authority to execute and deliver this Agreement and all of the other agreements,
including the TBA, and instruments to be executed and delivered by Tribune
Denver or Tribune pursuant hereto (collectively, the “Tribune Denver Ancillary
Agreements”), to consummate the transactions contemplated hereby and thereby and
to comply with the terms, conditions and provisions hereof and thereof.
 
(b)  The execution, delivery and performance of this Agreement and the Tribune
Denver Ancillary Agreements by each of Tribune Denver and Tribune (to the extent
a party thereto) have been duly authorized and approved by all necessary action
of Tribune Denver and Tribune and do not require any further authorization or
consent of Tribune Denver or Tribune, or their respective stockholders. This
Agreement is, and the TBA and each other Tribune Denver Ancillary Agreement when
executed and delivered by Tribune Denver, Tribune and the other parties thereto
will be, a legal, valid and binding agreement of Tribune Denver and Tribune (to
the extent a party thereto) enforceable in accordance with its respective terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 
(c)  Except as set forth in Schedule 4.3, none of the execution, delivery and
performance by either Tribune Denver or Tribune of this Agreement, the TBA or
the other Tribune Denver Ancillary Agreements, the consummation by Tribune
Denver or Tribune of any of the transactions contemplated hereby or thereby or
compliance by Tribune Denver or Tribune with or fulfillment by Tribune Denver or
Tribune of the terms, conditions and provisions hereof or thereof will:
 
(i)  conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any of the Purchased
Assets under, the certificate of incorporation or bylaws of Tribune Denver, the
certificate of incorporation or bylaws of Tribune, any Station Agreement, any
Governmental Permit or any judgment, order, award or decree to which Tribune
Denver or Tribune is a party or any of the Purchased Assets, the Stations or the
Business is subject or by which Tribune Denver or Tribune is bound, or any
statute, other law or regulatory provision affecting Tribune Denver, Tribune or
the Purchased Assets, the Stations or the Business, except, in the case of any
Station Agreement or Governmental Permit, as would not reasonably be expected to
be materially adverse to the Purchased Assets, the Stations or the Business,
provided that such conflict, breach, default or creation of any Encumbrance
shall not prevent Tribune and Tribune Denver from closing the transactions
contemplated by this Agreement in accordance with its terms; or



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)  require the approval, consent, authorization or act of, or the making by
Tribune Denver or Tribune of any declaration, filing or registration with, any
third party or any foreign, federal, state or local court, governmental or
regulatory authority or body, except for such of the foregoing as are necessary
pursuant to the HSR Act or the Communications Act and except, in any case, as
would not reasonably be expected to be materially adverse to the Purchased
Assets, the Stations or the Business, provided that such conflict, breach,
default or creation of any Encumbrance shall not prevent Tribune and Tribune
Denver from closing the transactions contemplated by this Agreement in
accordance with its terms.
 
SECTION 4.4.  Financial Statements.    Schedule 4.4 contains (a) the unaudited
balance sheets of the Business as of December 26, 1999 and December 31, 2000,
respectively, and the related statements of income for the years then ended and
(b) the unaudited balance sheet (the “Balance Sheet”) of the Business as of
November 25, 2001 (the “Balance Sheet Date”) and the related statement of income
for the eleven months then ended. Except as set forth in Schedule 4.4, each of
such balance sheets and statements of income have been prepared in accordance
with generally accepted accounting principles consistently applied and present
fairly and accurately, in all material respects, the financial position and
results of operations of the Business as of their respective dates and for the
respective periods covered thereby subject to the absence of footnotes. Except
as reflected in such balance sheets and statements of income or otherwise
disclosed to Optionee in writing, no event has occurred since the Balance Sheet
Date that would make such balance sheets and statements of income misleading in
any material respect.
 
SECTION 4.5.  Operations Since Balance Sheet Date.
 
(a)  Except as set forth in Schedule 4.5(a), during the period from the Balance
Sheet Date to the date hereof, inclusive, there has been:
 
(i)  no change in the financial condition or the results of operations of the
Stations or the Business which has had or would reasonably be expected to have a
Material Adverse Effect;
 
(ii)  no damage, destruction, loss or claim (whether or not covered by
insurance) or condemnation or other taking which materially adversely affects
the Purchased Assets, the Stations or the Business; and
 
(iii)  no adverse change in employee relations which has had or would reasonably
be expected to have a Material Adverse Effect.
 
(b)  Except as set forth in Schedule 4.5(b), since the Balance Sheet Date the
operations of the Stations and the Business have been conducted only in the
ordinary course and in conformity with past practice. Without limiting the
generality of the foregoing, since the Balance Sheet Date, except as set forth
in such Schedule, Tribune Denver has not, in respect of the Stations, the
Business or the Purchased Assets:



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i)  sold, leased, transferred or otherwise disposed of (including any transfers
to any Affiliate of Tribune Denver), or mortgaged or pledged, or imposed or
suffered to be imposed any Encumbrance (other than Permitted Encumbrances) on,
any of the Purchased Assets, other than personal property having a value, in the
aggregate, of less than $50,000 sold or otherwise disposed of for fair value in
the ordinary course of the Business consistent with past practice;
 
(ii)  canceled without fair consideration therefor any debts owed to or claims
held by Tribune Denver relating to the Stations (including the settlement of any
claims or litigation) or waived any right of significant value to Tribune Denver
relating to the Stations, the Business or the Purchased Assets other than in the
ordinary course of the Business consistent with past practice;
 
(iii)  created, incurred, guaranteed or assumed, or agreed to create, incur,
guarantee or assume, any indebtedness for borrowed money or entered into any
capitalized leases;
 
(iv)  accelerated collection of notes or accounts receivable generated by the
Business to a date prior to the date such collection would have occurred in the
ordinary course of the Business;
 
(v)  delayed payment of any account payable or other liability of the Business
beyond its due date or the date when such liability would have been paid in the
ordinary course of the Business consistent with past practice;
 
(vi)  granted or instituted any increase in any rate of salary or compensation
or any profit sharing, bonus, incentive, deferred compensation, insurance,
pension, retirement, medical, hospital, disability, welfare or other employee
benefit plan other than in the ordinary course of the Business consistent with
past practices;
 
(vii)  changed the accounting methods, principles or practices materially
affecting the Purchased Assets, the Business or the Stations, except insofar as
may have been required by law or by a change in generally accepted accounting
principles;
 
(viii)  made any acquisition (by merger, consolidation, acquisition of stock or
assets or otherwise) of any corporation, partnership or other business
organization or division thereof or interest therein; or
 
(ix)  entered into any agreement or made any commitment to take any action
described in subparagraphs (i) through (viii) above.
 
SECTION 4.6.  No Undisclosed Liabilities.    Except as set forth in Schedule
4.6, to the Knowledge of Tribune Denver, Tribune Denver is not subject, with
respect to the Business, the Stations or the Purchased Assets to any liability
(including, without limitation, unasserted



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

claims, whether known or unknown), whether absolute, contingent, accrued or
otherwise, which is not shown or reserved for in the Balance Sheet, other than
liabilities of the same nature as those set forth in the Balance Sheet and the
notes thereto and incurred in the ordinary course of the Business after the
Balance Sheet Date.
 
SECTION 4.7.  Taxes.    Tribune Denver has, in respect of the Business, either
filed or obtained extensions for filings pursuant to established procedures all
foreign, federal, state, county or local income, excise, property, sales, use,
franchise or other Tax returns and reports which are required to have been filed
by them under applicable law on or prior to the date of this Agreement and have
paid or made provision for the payment of all Taxes which have become due
pursuant to such returns or pursuant to any assessments which have become
payable and which are not being contested in good faith by appropriate
proceedings. All monies required to be withheld by Tribune Denver from employees
of the Business for income Taxes, social security and other payroll Taxes have
been collected or withheld, and either paid to the respective Governmental
Bodies, set aside in accounts for such purpose, or accrued, reserved against and
entered upon the books of Tribune Denver. There is no liability for Taxes
arising out of the operation or ownership of the Stations or the Business prior
to Closing that could give rise to a lien or Encumbrance on the Purchased Assets
in the hands of Optionee, excepting any Permitted Encumbrances and excepting any
such lien or Encumbrance arising as a result of actions by Optionee or the
failure of Optionee to perform its obligations under this Agreement or the TBA.
 
SECTION 4.8.  Sufficiency of Assets.    Except as set forth in Schedule 4.8 and
except for the Excluded Assets, the Purchased Assets constitute all of the
material assets necessary for and used by Tribune Denver in the conduct of the
Business and the operations of the Stations as conducted as of the TBA Effective
Date, and as of the TBA Effective Date, are in such good and serviceable
condition and repair (subject to ordinary wear and tear) as is necessary for the
conduct of the Business and the operations of the Stations as conducted as of
the TBA Effective Date.
 
SECTION 4.9.  Governmental Permits.
 
(a)  Tribune Denver owns, holds or possesses the Station Licenses and all other
licenses, franchises, permits, privileges, immunities, approvals and other
authorizations from a Governmental Body that are necessary to entitle it to own
or lease, operate and use its assets and to carry on and conduct the Business
substantially as conducted immediately prior to the date of this Agreement,
except for such Governmental Permits as to which the failure to so own, hold or
possess would not have a Material Adverse Effect (herein collectively called
“Governmental Permits”). Schedule 4.9(a) sets forth a list and brief description
of each such Governmental Permit held by Tribune Denver as of the date of this
Agreement.
 
(b)  Except as set forth in Schedule 4.9(b), Tribune Denver has fulfilled and
performed in all material respects its obligations under each of the
Governmental Permits, and no event has occurred or condition or state of facts
exists which constitutes or, after notice or lapse of time or both, would
constitute a material breach or material default under any such Governmental
Permit. No notice of cancellation, of default or of any dispute concerning any
Governmental Permit, or of any event, condition or state of facts described in
the preceding



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sentence, has been received by Tribune Denver. Except as set forth in Schedule
4.9(b), each of the Governmental Permits is valid, subsisting and in full force
and effect, and, subject to the receipt of the FCC Consent, may be assigned and
transferred to the Optionee in accordance with this Agreement and at the time of
assignment to the Optionee will be in full force and effect, in each case
without (i) the occurrence of any breach, default or forfeiture of rights
thereunder or (ii) the consent, approval or act of, or the making of any filing
with, any Governmental Body or other party (other than the FCC as contemplated
by Section 6.3).
 
(c)  The Stations are being operated in accordance with the Station Licenses and
in compliance in all material respects with the Communications Act, the rules
and regulations thereunder, and all other laws and regulations, federal, state
and local, applicable to the Stations. Tribune Denver has not received any
notice of any violations of the Station Licenses, the Communications Act or the
rules and regulations thereunder. There is no action by or before the FCC
currently pending or, to the Knowledge of Tribune Denver, threatened to revoke,
cancel, rescind, modify or refuse to renew in the ordinary course any of the
Station Licenses. The Station Licenses are validly issued in the name of Tribune
Denver. Tribune Denver has delivered to Optionee true and complete copies of the
Station Licenses, including any and all amendments and other modifications
thereto. The Station Licenses are in full force and effect, are valid for the
balance of the current license term applicable generally to radio stations
licensed to communities in the state where the Stations are located, are
unimpaired by any acts or omissions of Tribune, Tribune Denver or any of their
Affiliates, or the employees, agents, officers or directors, or shareholders of
Tribune, Tribune Denver or any of their Affiliates, and are free and clear of
any restrictions which might limit the full operation of the Stations in the
manner and to the full extent as they are now operated (other than restrictions
under the terms of the Station Licenses themselves). Tribune Denver has not
received any notice of any violations of the Station Licenses, the
Communications Act or the rules and regulations thereunder. There is no action
by or before the FCC currently pending or, to the Knowledge of Tribune Denver,
threatened to revoke, cancel, rescind, modify or refuse to renew in the ordinary
course any of the Station Licenses. There are no applications, proceedings, or
complaints pending or, to the Knowledge of Tribune Denver, threatened which may
have an adverse effect on the Business, the Purchased Assets or the operation of
the Stations (other than rulemaking proceedings that apply to the radio
broadcasting industry generally). Tribune Denver and Tribune are not aware of
any reason why those of the Station Licenses subject to expiration might not be
renewed in the ordinary course for a full term without material qualifications
or of any reason why any of the Station Licenses might be revoked. Except as set
forth in Schedule 4.9(c), the Stations are in compliance in all material
respects with the FCC’s policy on exposure to radio frequency radiation. No
renewal of any Station License would constitute a major environmental action
under the rules and regulations of the FCC. As of the date of this Agreement,
there are no facts which, under the Communications Act or the existing rules and
regulations of the FCC, would disqualify Tribune Denver from assigning the
Station Licenses or from consummating the transactions contemplated herein
within the times contemplated herein. Tribune Denver maintains an appropriate
public inspection file at the Stations’ studios in accordance with FCC rules and
regulations. Access to the Stations’ transmission facilities is restricted in
accordance with the policies, rules and regulations of the FCC.



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 4.10.  Real Property; Real Property Leases.
 
(a)  Schedule 4.10(a) contains a brief description of all real property owned or
leased by Tribune Denver in connection with the Business and the operation of
the Stations as they are now operated and each option held by Tribune Denver to
acquire any real property (the “Real Property”). No Real Property other than
that listed on Schedule 4.10(a) is used in, held for use in connection with, or
necessary for the conduct of the Business or the operation of the Stations as
they are now operated. Tribune Denver has marketable fee simple title (free and
clear of any Encumbrances other than Permitted Encumbrances) to the owned Real
Property.
 
(b)  There are no material encroachments upon the Real Property owned by Tribune
Denver nor, to the Knowledge of Tribune Denver, any Real Property leased by
Tribune Denver, by any buildings, structures, or improvements located on
adjoining real estate. None of the buildings, structures, or improvements
(including without limitation any ground radials, guy wires or guy anchors)
constructed on the Real Property owned by Tribune Denver nor, to the Knowledge
of Tribune Denver, any Real Property leased by Tribune Denver, encroaches upon
adjoining real estate, and all such buildings, structures, and improvements are
constructed in conformity with or are “grandfathered” with respect to all
“setback” lines, easements, and other restrictions, or rights of record, or that
have been established by any applicable building or safety code or zoning
ordinance, except in any case for any of the foregoing which would not
materially impair the ability of Tribune Denver or Optionee to own or operate
the Stations or the Business or which would not involve any material cost or
expense to cure or remedy. Such “grandfathered” approvals shall survive
indefinitely the transfer of the Real Property to Optionee. No utility lines
serving the Real Property nor guy wires supporting any tower pass over the lands
of others except where appropriate easements have been obtained. Neither the
whole nor any part of the Real Property owned by Tribune Denver nor, to the
Knowledge of Tribune Denver, any Real Property leased by Tribune Denver is
subject to any pending or threatened suit for condemnation or other taking by
any public authority. As of the date of this Agreement, there exists no writ,
injunction, decree, order or judgment, nor any litigation, pending, or to the
Knowledge of Tribune Denver, threatened, relating to Tribune Denver’s use,
lease, occupancy or operation of any of the Real Property. Tribune Denver’s use
and occupancy of the Real Property complies, in all material respects, with all
regulations, codes, ordinances, and statutes of all applicable governmental
authorities, including without limitation all environmental protection and
sanitary laws and regulations, occupational safety and health regulations, and
electrical codes. There are no material structural defects in the buildings,
structures, and improvements located on the Real Property. All towers and other
structures on the Real Property are painted and lighted in accordance, in all
material respects, with the requirements of the Station Licenses, the FCC, the
Federal Aviation Administration (the “FAA”) and all applicable requirements of
federal, state and local law. Each of the towers can structurally support all of
the permitted equipment in accordance with law, governmental approvals, and
sound engineering practices. All Real Property has legal and insurable access
from a public roadway for vehicles and by foot.
 
(c)  Schedule 4.10(c) sets forth a list of each lease or similar agreement under
which Tribune Denver is lessee of, or holds or operates, any Real Property owned
by any third Person, which are the sole and complete agreements concerning
Tribune Denver’s use of the leased premises (the “Real Property Leases”). Each
Real Property Lease is legal, valid, binding,



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

enforceable and in full force and effect. Neither Tribune Denver nor any other
party is in default, violation or breach in any respect under any Real Property
Lease, and no event has occurred and is continuing that constitutes or, with
notice or the passage of time or both, would constitute a default, violation or
breach thereunder. No amount payable under any Real Property Lease is past due.
Tribune Denver and Tribune have not received any notice of a default, offset or
counterclaim under any Real Property Lease or any other communication asserting
non-compliance with any Real Property Lease. To the Knowledge of Tribune Denver,
Tribune Denver has the exclusive right to use and occupy that portion of the
premises leased under each Real Property Lease. Tribune Denver enjoys, in all
material respects, peaceful and undisturbed possession of that portion of the
premises leased by Tribune Denver under the Real Property Leases. Except as set
forth on Schedule 4.10(c), Tribune and Tribune Denver’s interests under the Real
Property Leases are free and clear of all Encumbrances (except for Permitted
Encumbrances). Tribune Denver and Tribune have made available to Optionee, true
and complete copies of the Real Property Leases, together, in the case of any
subleases or similar occupancy agreements, with copies of all other leases.
Except as disclosed in Schedule 4.3 or 4.10(c), Tribune Denver has full legal
power and authority to assign its rights under the Real Property Leases to
Optionee in accordance with this Agreement on terms and conditions no less
favorable than those in effect on the date hereof, and such assignment will not
affect the validity, enforceability and continuity of any such lease.
 
(d)  All utilities that are required for the full and complete occupancy and use
of the Real Property for the purposes for which such properties are presently
being used by Tribune Denver, including, without limitation, electric, water,
sewer, telephone and similar services, have been connected and are in good
working order. By the Closing Date, Tribune Denver will have paid all charges
for such utilities, including, without limitation, any “tie-in” charges or
connection fees, except for those charges that will not become due until after
the Closing Date and that are to be prorated between Tribune Denver and Optionee
pursuant to Section 3.10.
 
SECTION 4.11.  Personal Property.    Schedule 4.11 contains a list as of
November 25, 2001 of all machinery, equipment, vehicles, furniture and other
personal property owned or leased by Tribune Denver having an original cost of
$10,000 or more and relating to the Business or used, held by Tribune Denver or
others for use by the Stations, or necessary to operate the Stations as they are
now operated (the “Personal Property”). The Personal Property is in good
operating condition and repair (reasonable wear and tear excepted), is
maintained in compliance with good engineering practice, is performing
satisfactorily, has been properly maintained, in all material respects, in
accordance with the manufacturers’ recommendations and industry practices, is
available for immediate use and is otherwise sufficient to permit the Stations
to operate in accordance with the Station Licenses and the rules and regulations
of the FCC. All Personal Property is type-approved or type-accepted where such
type-approval or type-acceptance is required.
 
SECTION 4.12.  Personal Property Leases.    Schedule 4.11 also contains a list
of each lease or other agreement or right under which Tribune Denver is lessee
of, or holds or operates, any Personal Property owned by a third party and
relating to the Business or used, held for use by the Stations, or necessary to
operate the Stations as they are now operated (the “Personal Property Leases”).



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 4.13.  Intellectual Property.    (a)  Schedule 4.13(a) contains a list
of (i) all call signs, United States and foreign patents, pending patent
applications, trademark registrations, pending trademark applications, and
domain names issued to, assigned to and filed by Tribune Denver, and (ii) all
trade names, service marks, copyrights and logos, in each case used to identify
the Stations.
 
(b)  Except as disclosed in Schedule 4.13(b), Tribune Denver either: (i) owns
the entire right, title and interest in and to the items listed in Schedule
4.13(a) that are material to the Business as currently conducted, free and clear
of Encumbrances except for Permitted Encumbrances; or (ii) has the valid right
and license to use the same in the conduct of the Business and the operations of
the Stations as currently conducted.
 
(c)  Except as disclosed in Schedule 4.13(c): (i) all patents and registrations
identified in Schedule 4.13(a) that are material to the Business as currently
conducted are in force, and all applications identified in Schedule 4.13(a) are
pending without challenge (other than office actions that may be pending before
the Patent and Trademark Office or its foreign equivalents); (ii) the
Intellectual Property owned by Tribune Denver and material to the conduct of the
Business as currently conducted is valid and enforceable; and (iii) Tribune
Denver has the right to bring actions for infringement or unauthorized use of
the Intellectual Property owned by Tribune Denver and material to the conduct of
the Business.
 
(d)  Except as disclosed in Schedule 4.13(d): (i) during the two (2) years prior
to the date of this Agreement, each of Tribune and Tribune Denver have received
no written claim and are otherwise not aware of any claim that has been made or
asserted that alleges the Intellectual Property owned by Tribune Denver and
material to the conduct of the Business infringes the Intellectual Property of
another Person; (ii) no litigation, arbitration or other proceeding is currently
pending with respect to the Intellectual Property owned by Tribune Denver; and
(iii) during the two (2) years prior to the date of this Agreement, no written
claim, delivered or made available to Tribune Denver, has been made or asserted
that challenges the validity or ownership of any Intellectual Property owned by
Tribune Denver and material to the conduct of the Business.
 
(e)  To the Knowledge of Tribune Denver, the operation of the Stations, as of
the date of this Agreement, does not infringe any copyright, patent, trademark,
trade name, service mark or other similar right of any third party. Tribune
Denver has not sold, licensed or otherwise disposed of any of the Intellectual
Property to any person or entity and Tribune Denver has not agreed to indemnify
any person or entity for any patent, trademark or copyright infringement.
 
SECTION 4.14.  Accounts Receivable.    All accounts receivable of Tribune Denver
relating to the Business have arisen from bona fide transactions by Tribune
Denver in the ordinary course of the Business consistent with past practice and,
to the Knowledge of Tribune Denver, constitute only valid claims which are not
subject to counterclaims or setoffs.
 
SECTION 4.15.  Title to Purchased Assets.    Tribune Denver has good and
marketable title to all of the Purchased Assets (or a valid leasehold or license
interest, in the



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

case of any leased or licensed assets, as applicable), free and clear of all
Encumbrances, except for Permitted Encumbrances.
 
SECTION 4.16.  Employees.
 
(a)  Schedule 4.16 contains: (i) a list of all individuals employed by Tribune
Denver in connection with the Business as of the date hereof; and (ii) the
titles and positions of such employees. Since the Balance Sheet Date, except as
disclosed on Schedule 4.16 or as has occurred in the ordinary course of the
Business and consistent as to timing and amount with past practices, Tribune
Denver has not: (A) increased the compensation payable or to become payable to
or for the benefit of any of its employees (other than normal annual salary
increases consistent with past practice), (B) provided any of its employees with
increased security or tenure of employment, (C) increased the amount payable to
any of its employees upon the termination of such persons’ employment, or (D)
increased, augmented or improved benefits granted to or for the benefit of its
employees under any bonus, profit sharing, pension, retirement, deferred
compensation, insurance or other direct or indirect benefit plan or arrangement.
Tribune Denver is not a party to any agreement or arrangement, written or oral,
with salaried or non-salaried employees except as described in Schedule 4.18 and
or included among the Contracts.
 
(b)  Each of Tribune and Tribune Denver represent and warrant that Tribune
Denver has provided a schedule to Optionee containing a true and accurate
listing of the current rate of compensation provided by Tribune Denver to the
employees employed by Tribune Denver in connection with the Business as of the
date hereof.
 
SECTION 4.17.  Employee Relations.
 
(a)  Except as set forth on Schedule 4.17, in respect of the employees of the
Business and the Stations neither Tribune nor Tribune Denver (the “Station
Employees”)is a party to any (i) labor collective bargaining union or similar
agreement or (ii) any employment, severance, incentive or other similar
agreement, arrangement, commitment or understanding.
 
(b)  Except as set forth on Schedule 4.17, (i) no union or similar organization
represents Station Employees and, to the Knowledge of Tribune Denver, no such
organization is attempting to organize such employees; (ii) there are no unfair
labor practice charges pending or, to the Knowledge of Tribune Denver,
threatened against Tribune Denver; (iii) there is no pending or, to the
Knowledge of Tribune Denver, threatened strike, slowdown, picket, work stoppage
or arbitration proceedings involving labor matters or other labor disputes
affecting, Tribune Denver, the Business or the Stations; and (iv) Tribune Denver
has not experienced any strike, work stoppage or other significant labor
difficulties of any nature at the Stations in the past two (2) years.
 
SECTION 4.18.  Contracts.    Set forth in Schedule 4.18, is a list of each
material contract, agreement, lease or other agreement relating to the Business,
the operation of the Stations or the Purchased Assets to which Tribune Denver is
a party as of the date of this Agreement, except for Time Sales Agreements,
Barter Agreements, Trade Agreements, contracts that relate solely to Excluded
Assets, and contracts other than those described in



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

subsections (a)-(l) below. Except as set forth on Schedule 4.18, Tribune Denver
is not a party to or bound by:
 
(a)  Any contract for the future purchase, lease or sale of real property;
 
(b)  Any contract entered into in the ordinary course of the Business for the
purchase, rental or use of any recordings, radio programming or programming
services which is not terminable by Tribune Denver without penalty on 30 days’
notice or less or which provides for performance over a period of more than 90
days or which involves the payment after the date hereof of more than $20,000;
 
(c)  Any contract entered into in the ordinary course of the Business for the
purchase of merchandise, supplies or personal property or for the receipt of
services (other than services referred to in clause (b) above) which is not
terminable by Tribune Denver on 30 days’ notice or less or which provides for
performance over a period of more than 90 days or which involves the payment
after the date hereof of more than $20,000;
 
(d)  Any Time Sales Agreement which was not made in the ordinary course of the
Business and consistent with past practice;
 
(e)  Any guarantee of the obligations of the Stations’ customers, suppliers, or
employees;
 
(f)  Any sales agency, advertising representative or advertising or public
relations contract entered into in the ordinary course of the Business which is
not terminable by Tribune Denver without penalty on 30 days’ notice or less or
which provides for payments over a period of more than 90 days or which involves
the payment after the date hereof of more than $20,000;
 
(g)  Any Trade Agreement and Barter Agreement;
 
(h)  Any employee collective bargaining agreement, employment agreement (other
than employment agreements terminable without premium or penalty on notice of 30
days or less under which the only monetary obligation is to make current wage or
salary payments and provide current fringe benefits), consulting, advisory or
service agreement, deferred compensation agreement or covenant not to compete;
 
(i)  any written contract which Tribune Denver reasonably anticipates will
involve the payment of more than $50,000 in the year ended December 31, 2001;
 
(j)  any partnership, joint venture or other similar agreement or arrangement;
 
(k)  any agreement or instrument which provides for, or relates to, the
incurrence by Tribune Denver of debt for borrowed money (except for such
agreements or instruments which shall not apply to the Optionee or its
Affiliates upon Closing); or
 
(l)   any agreement outside of the ordinary course of the Business containing
any covenant or provision prohibiting Tribune Denver from engaging in any line
or type of



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
business (except for such agreements which shall not apply to the Optionee or
its Affiliates upon Closing).
 
Schedule 4.18 also indicates whether each contract, agreement or other
instrument listed therein is to be deemed an “Assumed Contract” or a “Contract
Not Assumed” for purposes of this Agreement.
 
SECTION 4.19.  Status of Contracts.    Except as set forth in Schedule 4.19 or
in any other Schedule hereto, each of the leases, contracts and other agreements
listed in Schedules 4.10(c), 4.12, 4.13(a) and 4.18 (provided, in the case of
Schedule 4.18, such contract or other agreement is designated therein as an
“Assumed Contract”), but excluding the contracts and other agreements designated
in Schedule 4.18 as a “Contract Not Assumed,” (the “Station Agreements”)
constitutes a valid and binding obligation of Tribune Denver and, to the
Knowledge of Tribune Denver, the other parties thereto (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally) and is in full force and effect
(subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally) and
(except as set forth in Schedule 4.3 and except for those Station Agreements
which by their terms will expire prior to the Closing Date or will be otherwise
terminated prior to the Closing Date in accordance with the provisions hereof or
at the direction of Optionee) may be transferred to the Optionee on terms and
conditions no less favorable than those in effect on the date hereof pursuant to
this Agreement and will be in full force and effect at the time of such
transfer, in each case without breaching the terms thereof or resulting in the
forfeiture or impairment of any rights thereunder and without the consent,
approval or act of, or the making of any filing with, any other party. Tribune
Denver has fulfilled and performed in all material respects its obligations
under each of the Station Agreements to which it is a party, and Tribune Denver
is not in, or alleged to be in, breach or default under any of the Station
Agreements and, to the Knowledge of Tribune Denver, no other party to any of the
Station Agreements has breached or defaulted thereunder, and no event has
occurred and no condition or state of facts exists which, with the passage of
time or the giving of notice or both, would constitute such a default or breach
by Tribune Denver or, to the Knowledge of Tribune Denver, by any such other
party. There are no oral contracts material to the operation of the Business or
the Stations. Complete and correct copies of each of the Station Agreements,
together with all amendments thereto, have heretofore been delivered or made
available to the Optionee by Tribune Denver. Except as otherwise disclosed on
Schedule 4.19, the Station Agreements as amended through the date of this
Agreement will not be modified or renewed without Optionee’s written consent,
which consent shall not be unreasonably withheld.
 
SECTION 4.20.  No Violation, Litigation or Regulatory Action.    Except as set
forth in Schedule 4.20:
 
Tribune Denver has complied in all material respects with, and is not in
violation of, all laws, regulations, rules, writs, injunctions, ordinances,
franchises, decrees or orders of any court or of any foreign, federal, state,
municipal or other Governmental Body which are applicable to the Purchased
Assets, the Stations or the Business. Without limiting the generality of the
foregoing:



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(a)  There are no unsatisfied judgments outstanding against Tribune Denver, the
Purchased Assets, the Stations or the Business;
 
(b)  There are no lawsuits, suits or proceedings pending or, to the Knowledge of
Tribune Denver, threatened against Tribune Denver in respect of the Purchased
Assets, the Stations or the Business; and
 
(c)  There are no material claims or investigations pending or, to the Knowledge
of Tribune Denver, threatened against Tribune Denver in respect of the Purchased
Assets, the Stations or the Business; and
 
(d)  There is no action, suit or proceeding pending or, to the Knowledge of
Tribune Denver, threatened which questions the legality or propriety of the
transactions contemplated by this Agreement or the TBA.
 
(e)  Each Station’s transmitting and studio equipment is operating in all
material respects in accordance with the terms and conditions of the Station
Licenses and all underlying construction permits and the rules, regulations and
policies of the FCC, including, without limitation, all regulations concerning
equipment authorization and human exposure to radio frequency radiation. None of
the Stations is causing interference in violation of FCC rules to the
transmission of any other broadcast station or communications facility and
Tribune Denver has not received any written complaints with respect thereto,
and, to the Knowledge of Tribune Denver, no other broadcast station or
communications facility is causing interference in violation of FCC rules to the
Stations’ transmissions or the public’s reception of such transmissions;
 
(f)  Tribune Denver is, in the conduct of the Business and the operation of the
Stations, in compliance in all material respects with all applicable laws, rules
and regulations relating to the employment of labor;
 
(g)  Tribune Denver has not received notification in the past 2 years from the
FCC that Tribune Denver’s employment practices fail to comply with FCC rules and
policies;
 
(h)  All material ownership reports, employment reports, tax returns and other
material documents required to be filed by Tribune Denver with the FCC or other
Governmental Body have been filed. Such items as are required to be placed in
each Station’s local public inspection files have been placed in such files. All
proofs of performance and measurements that are required to be made by Tribune
Denver with respect to each Station’s transmission facilities have been
completed and filed at each Station. All information contained in the foregoing
documents is true, complete and accurate in all material respects; and
 
(i)  The towers used in the operation of each Station are obstruction marked and
lighted to the extent required by, and in accordance with, the rules and
regulations of the FAA and the FCC. Appropriate notification to the FAA has been
filed for such tower where required by the FCC’s rules and regulations.
 
SECTION 4.21.  Insurance.    Tribune or Tribune Denver currently maintains
policies of fire and extended coverage and casualty, liability and other forms
of insurance in



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

respect of the Purchased Assets, the Stations and the Business, in such amounts
and against such risks and losses as will provide adequate insurance coverage
for the replacement cost of the Purchased Assets, the Stations and the Business
for all risks normally insured against by a Person or entity carrying on the
same business as Tribune Denver. All insurance policies are in full force and
effect. With respect to the Business, there are no outstanding claims under any
insurance policy or default with respect to provisions in any such policy which
claim or default individually or in the aggregate would reasonably be expected
to have a Material Adverse Effect on the Purchased Assets, the Stations or the
Business.
 
SECTION 4.22.  Employee Plans; ERISA.
 
(a)  Schedule 4.22 sets forth a list of each benefit and compensation plan,
program and arrangement including, but not limited to “employee benefit plans”
within the meaning of Section 3(3) of ERISA and pension, retirement,
post-retirement, profit sharing, deferred compensation, stock ownership, stock
option, stock purchase, stock appreciation rights, stock bonus or other similar
plan relating to the Business, the Stations and the Purchased Assets; each
medical, vision, dental, disability or other health plan; each life insurance
plan relating to the Business, the Stations and the Purchased Assets; and any
other employee benefit plan relating to the Business, the Stations and the
Purchased Assets which covers or has covered employees or former employees of
Tribune Denver (the “Employee Plans”).
 
(b)  Tribune and Tribune Denver warrant that the Closing will not result in the
imposition of liability with respect to any multiemployer plan or defined
benefit plan which could be assessed against Optionee.
 
(c)  Each Employee Plan and each related trust agreement, annuity contract or
other funding instrument is in compliance, both as to form and operation, in all
material respects, with applicable law (including, where applicable, ERISA and
the Code).
 
(d)  Each Employee Plan which is intended to be qualified under Code Section
401(a) is so qualified, has been so qualified during the period from its
adoption to date, and has been determined by the Internal Revenue Service to be
so qualified, and each trust forming a part of such Employee Plan is exempt from
tax pursuant to Code Section 501(a). Neither Tribune nor Tribune Denver knows of
any fact or set of circumstances that has adversely affected or could reasonably
adversely affect the qualification of such Employee Plan. Except for as set
forth in Schedule 4.22, (i) neither Tribune nor Tribune Denver has or has had
any liability for unpaid contributions with respect to any Employee Plan that is
an “employee pension benefit plan” as defined in Section 3(2) of ERISA; (ii)
either Tribune or Tribune Denver has made all required contributions under such
plan for all periods; and (iii) proper accruals have been made and are reflected
on the appropriate balance sheet, books and records.
 
(e)  No plan which is an employee benefit plan under Section 3(3) of ERISA has
engaged in a transaction that is a Prohibited Transaction as defined in Section
406 of ERISA and Section 4975 of the Code for which there is no exemption and
with respect to which Seller has on the date hereof incurred any Liability
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect upon the Business, the Stations and the Purchased Assets
(taken as a whole).



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 4.23.  Environmental Protection.    In respect of the Business and the
Purchased Assets, except as set forth in Schedule 4.23:
 
(a)  Tribune Denver is in material compliance with all applicable Environmental
Laws, Tribune Denver holds all material Permits required under Environmental
Laws for the operation of the Business as conducted on the date of this
Agreement, and to the Knowledge of Tribune Denver, no material modification or
change to the operations of the Business will be required upon the renewal of
any such Permits other than modifications or changes required due to changes in
law occurring after the date hereof.
 
(b)  No claims arising under Environmental Laws are pending or, to the Knowledge
of Tribune Denver, threatened against Tribune Denver, (i) there are no writs,
injunctions, decrees, orders or judgments outstanding or, to the Knowledge of
Tribune Denver, threatened relating to compliance with or liability under any
Environmental Law, and (ii) Tribune Denver has no material liability under any
Environmental Law.
 
(c)  There have been no spills, discharges or releases of Hazardous Materials by
Tribune Denver or any of its Affiliates or, to the Knowledge of Tribune Denver,
by third parties, in, on or under the real property currently owned, leased or
used by Tribune Denver that could result in any material investigation or
material remedial action by any Governmental Authority pursuant to any
Environmental Law.
 
(d)  No Tribune Denver Property or, to the Knowledge of Tribune Denver, to which
Tribune Denver transported or arranged for the transportation of any Hazardous
Substances is listed or, to the Knowledge of Tribune Denver, proposed for
listing on the National Priorities List promulgated pursuant to CERCLA, on
CERCLIS (as defined in CERCLA), or on any similar federal or state list of sites
requiring investigation or remediation.
 
(e) (i) There are no structures, improvements, equipment, activities, fixtures
or facilities on any property owned, or to the Knowledge of Tribune Denver,
leased or used by Tribune Denver that are constructed with, use or otherwise
contain radioactive materials, asbestos-containing materials, lead, urea
formaldehyde or polychlorinated biphenyls, unless same are in good condition,
ordinary wear and tear excepted, and in compliance in all material respects with
Environmental Laws, (ii) there are no underground storage tanks, or underground
piping associated with such tanks, except those that comply with applicable
Environmental Laws and (iii) there are no abandoned underground storage tanks
that have not been either abandoned in place or removed pursuant to an
Environmental Law.
 
(f)  There are no liens, restrictive covenants or other land use restrictions
under Environmental Laws on any of the properties owned, or to the Knowledge of
Tribune Denver, leased or used by Tribune Denver, and no government actions have
been taken, or, to the Knowledge of Tribune Denver, are in process that could
subject any of such properties to such liens, restrictive covenants or other
land use restrictions, and Tribune Denver is not required to place any notice or
restriction relating to Hazardous Materials in any deed to such property.



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(g)  Tribune Denver has neither released any person nor waived any rights or
defenses with respect to any Environmental Conditions or any claim arising under
any Environmental Law.
 
(h)  There is no material Environmental Report in the possession or control of
Tribune Denver or Tribune or any of their Affiliates relating to the current or
prior business of Tribune Denver that has not been delivered to Optionee.
 
SECTION 4.24.  Insolvency Proceedings.    None of Tribune, Tribune Denver, nor
the Purchased Assets are the subject of any pending or threatened insolvency
proceedings of any character, including, without limitation, bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary. In respect of the Purchased Assets, neither Tribune
nor Tribune Denver has made an assignment for the benefit of creditors or taken
any action in contemplation of or which would constitute a valid basis for the
institution of any such insolvency proceedings. After giving effect to this
transaction, each of Tribune and Tribune Denver (i) will have sufficient capital
to carry on its business and transactions, (ii) will be able to pay its debts as
they mature or become due, and (iii) in the case of Tribune Denver, will own
assets the fair value of which will be greater than the sum of all liabilities
(including contingent liabilities) not specifically assumed by Optionee pursuant
to the terms of this Agreement. Neither Tribune nor Tribune Denver is insolvent
nor will they become insolvent as a result of entering into this transaction.
 
SECTION 4.25.  Citizenship.    Neither Tribune nor Tribune Denver is a “foreign
person” as defined in Section 1445(f)(3) of the Code.
 
SECTION 4.26.  Transactions with Affiliates.    Except for the employee benefit
plans and arrangements included in the Excluded Assets, no Affiliate of Tribune
or Tribune Denver leases property to Tribune Denver or is a party to any
contract with Tribune Denver affecting the operation of the Stations and the
Business and the ownership of the Purchased Assets.
 
SECTION 4.27.  No Finder.    None of Tribune Denver, Tribune or any party acting
on either Tribune Denver’s or Tribune’s behalf has paid or become obligated to
pay any fee or commission to any broker, finder or intermediary, except for
Deutsche Banc Alex. Brown (the fees and expenses of which shall be payable by
Tribune Denver), for or on account of the transactions contemplated by this
Agreement.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF OPTIONEE
 
As an inducement to Tribune Denver to enter into this Agreement and to
consummate the transactions contemplated hereby, Optionee represents and
warrants to Tribune Denver and agrees as follows.



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 5.1.  Organization.    Entercom is a corporation duly organized, validly
existing and in good standing under the laws of the State of Pennsylvania. Each
of Entercom Denver and Entercom Denver License are limited liability companies
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Entercom Denver is, or will be at Closing, duly qualified as
a foreign limited liability company to do business in, and is in good standing
under, the laws of the State of Colorado. Optionee has the requisite corporate
and limited liability company power and authority (as the case may be) to own or
lease and to operate the properties and assets used in connection with its
business as currently being conducted or to be acquired pursuant hereto, and to
enter into and perform this Agreement.
 
SECTION 5.2.  Authority of Optionee.
 
(a)  Optionee has the requisite corporate and limited liability company power
and authority (as the case may be) to execute and deliver this Agreement and all
of the other agreements (including the TBA) and instruments to be executed and
delivered by Optionee pursuant hereto (collectively, the “Optionee Ancillary
Agreements”), to consummate the transactions contemplated hereby and thereby and
to comply with the terms, conditions and provisions hereof and thereof.
 
(b)  The execution, delivery and performance of this Agreement and the Optionee
Ancillary Agreements by Optionee have been duly authorized and approved by all
necessary action of Optionee and do not require any further authorization or
consent of Optionee or its stockholders or members (as the case may be). This
Agreement is, and the TBA and each other Optionee Ancillary Agreement when
executed and delivered by Optionee and the other parties thereto will be, a
legal, valid and binding agreement of Optionee enforceable in accordance with
its respective terms, except in each case as such enforceability may be limited
by bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
(c)  Except as set forth in Schedule 5.2, none of the execution and delivery by
Optionee of this Agreement, the TBA and the other Optionee Ancillary Agreements,
the consummation by Optionee of any of the transactions contemplated hereby or
thereby or compliance by Optionee with or fulfillment by Optionee of the terms,
conditions and provisions hereof or thereof will:
 
(i)  conflict with, result in a breach of the terms, conditions or provisions
of, or constitute a default, an event of default or an event creating rights of
acceleration, termination or cancellation or a loss of rights under, or result
in the creation or imposition of any Encumbrance upon any assets of Optionee
under, the certificate of incorporation or bylaws of Optionee, any indenture,
note, mortgage, lease, guaranty or material agreement, or any judgment, order,
award or decree, to which Optionee is a party or any of the assets of Optionee
is subject or by which Optionee is bound, or any statute, other law or
regulatory provision affecting Optionee or its assets; or



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(ii)  require the approval, consent, authorization or act of, or the making by
Optionee of any declaration, filing or registration with, any third party or any
foreign, federal, state or local court, governmental or regulatory authority or
body, except for such of the foregoing as are necessary pursuant to the HSR Act
or the Communications Act.
 
SECTION 5.3.  Litigation.    Optionee is not a party to any action, suit or
proceeding pending or to the knowledge of Optionee threatened which, if
adversely determined, would reasonably be expected to restrict the ability of
Optionee to consummate the transactions contemplated by this Agreement. There is
no order to which Optionee is subject which would reasonably be expected to
restrict the ability of Optionee to consummate the transactions contemplated by
this Agreement.
 
SECTION 5.4.  No Finder.    Neither Optionee nor any party acting on its behalf
has paid or become obligated to pay any fee or commission to any broker, finder
or intermediary for or on account of the transactions contemplated by this
Agreement.
 
SECTION 5.5.  Qualifications as FCC Licensee.    As of the date of this
Agreement, Optionee knows of no fact or circumstance which would, under the
federal antitrust laws, or the Communications Act, disqualify or preclude
Entercom Denver License from becoming the licensee of the Stations. There are no
proceedings, complaints, notices of forfeiture, claims or investigations pending
or, to the Knowledge of Optionee, threatened against Optionee or any principal,
officer, director, or owner of Optionee that would materially impair the
qualifications of Entercom Denver License to become a licensee of the Stations.
 
SECTION 5.6.  Adequacy of Financing.    Entercom Denver and Entercom Denver
License will have on hand (or access through committed credit facilities to)
adequate funds to pay, when required under the terms hereof, the Option Payment,
and the Closing Date Payment.
 
ARTICLE VI
 
ACTION PRIOR TO THE CLOSING DATE
 
The respective parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:
 
SECTION 6.1.  Investigation of the Business.    Upon the request of Optionee,
Tribune Denver shall afford to the officers, employees and authorized
representatives of Optionee (including, without limitation, independent public
accountants, attorneys and consultants) reasonable access during normal business
hours, and upon not less than 24-hours prior notice, to the offices, properties,
employees and business and financial records (including computer files,
retrieval programs and similar documentation) of the Business to the extent
Optionee shall reasonably deem necessary or desirable and shall furnish to
Optionee or its authorized representatives such additional information
concerning the Business as shall be reasonably requested. Optionee agrees that
any such investigation shall be conducted in such a manner as not to interfere
unreasonably with the operations of Tribune Denver. It is expressly



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

understood that, pursuant to this Section 6.1, Optionee, at its sole expense,
shall be entitled to make such engineering inspections of the Stations, such
inspections of the Stations for the purpose of appraising the Purchased Assets
and such audits of the Stations’ financial records as Optionee may desire, so
long as the same do not unreasonably interfere with the operation of the
Stations; provided, that neither the furnishing of such information to Optionee
or its representatives nor any investigation made heretofore or hereafter by
Optionee shall affect Optionee’s right to rely upon any representation or
warranty made by Tribune or Tribune Denver in this Agreement, each of which
shall survive any furnishing of information to Optionee or its agents, or any
investigation by Optionee or its agents, subject to Section 12.1 hereof.
 
SECTION 6.2.  Preserve Accuracy of Representations and Warranties.    Each of
the parties hereto shall refrain from taking any action which would render any
representation or warranty contained in Article IV or V of this Agreement
inaccurate as of the Closing Date. Each party shall promptly notify the other of
any action, suit or proceeding that shall be instituted or threatened against
such party to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement. Tribune Denver shall promptly notify
Optionee, and Optionee shall promptly notify Tribune Denver, of any lawsuit,
claim, proceeding or investigation that may be threatened, brought, asserted or
commenced against the other which would have been listed in Schedule 4.20 or
would be an exception to Section 5.3, if such lawsuit, claim, proceeding or
investigation had arisen prior to the date hereof.
 
SECTION 6.3.  FCC Consent; HSR Act Approval; Other Consents and Approvals.
 
(a)  As promptly as practicable after the date of the exercise of the Option,
but in any event no later than five (5) business days thereafter, Tribune Denver
and Optionee shall file with the FCC applications requesting its consent to the
transfer of control of the Station Licenses (and any extensions or renewals
thereof) to Entercom Denver License from Tribune Denver (the “Transfer
Applications”). Tribune Denver and Optionee will cooperate in the preparation of
such Transfer Applications and will diligently take, or cooperate in the taking
of, all necessary, desirable and proper steps, provide any additional
information reasonably required and otherwise use reasonable efforts to obtain
promptly the FCC’s consent and approval of the Transfer Applications. Any fees
assessed by the FCC incident to the filing or grant of such applications shall
be borne equally by Optionee and Tribune Denver, with each party responsible for
one half of any such fees assessed. Each of Tribune Denver and Optionee shall
make available to the other, promptly after the filing thereof, copies of all
reports filed by it or its Affiliates on or prior to the Closing Date with the
FCC in respect of the Stations.
 
(b)  As promptly as practicable after the execution and delivery of this
Agreement, but in any event no later than fifteen (15) business days thereafter,
Tribune Denver and Optionee shall file with the Federal Trade Commission and the
Antitrust Division of the Department of Justice the notifications and other
information required to be filed by such commission or department under the HSR
Act, or any rules and regulations promulgated thereunder, with respect to the
transactions contemplated by the TBA. As promptly as practicable, but in any
event no later than 10 business days following the date of exercise of the



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Option, Tribune Denver and Optionee shall make any required additional filings
with such commission or department under the HSR Act, or the rules and
regulations promulgated thereunder, in connection with the purchase and sale of
the Purchased Assets and the other transactions contemplated hereby. Each of
Tribune Denver and Optionee covenants to file as promptly as practicable such
additional information as may be requested to be filed by such commission or
department. Each of Tribune Denver and Optionee warrants that all such filings
by it will be, as of the date filed, true and accurate in all material respects
and in accordance with the requirements of the HSR Act and any such rules and
regulations. Each of Tribune Denver and Optionee agrees to make available to the
other such other information as may be required by such commission or department
to be filed as additional information requested by such agencies under the HSR
Act and such rules and regulations. Optionee shall bear the cost of any filing
fees payable under the HSR Act in connection with the notifications and
information described in this Section 6.3(b); provided, however, that Optionee
shall not be required to bear the cost of more than one HSR filing fee (any fees
payable with respect to any additional filing applications to be borne by
Tribune Denver).
 
(c)  Tribune Denver and the Optionee shall each use commercially reasonable
efforts to obtain all consents, amendments or permits from Governmental Bodies,
which are required by the terms thereof or this Agreement for the consummation
of the transactions contemplated by this Agreement.
 
SECTION 6.4.  Operations of the Stations Prior to the Closing Date.
 
(a)  Prior to the Closing Date, except as approved by Optionee pursuant to
Section 6.4(b), Tribune Denver shall:
 
(i)  operate and carry on the operations of the Stations and the Business only
in the ordinary course consistent with past practices and FCC rules and
regulations;
 
(ii)  maintain the Purchased Assets in good operating condition and repair (wear
and tear in ordinary usage excepted);
 
(iii)  maintain its books and records in the usual and ordinary manner, on a
basis consistent with prior periods; and
 
(iv)  comply in all material respects with all laws, rules, ordinances and
regulations applicable to it, to the Purchased Assets and to the Business and
the operation of the Stations; and
 
(b)  Prior to the TBA Effective Date, Tribune Denver shall, consistent with past
practice, use its commercially reasonable efforts to:
 
(i)  continue to promote and conduct advertising on behalf of the Stations and
the Business at levels substantially consistent with past practice;
 
(ii)  retain the Stations’ libraries of recordings and other programming;



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(iii)  maintain the business organization of the Stations intact;
 
(iv)  preserve the goodwill of the suppliers, contractors, licensors, employees,
customers, distributors and others having business relations with the Business
or the Stations;
 
(v)  maintain the present character and entertainment format of the Stations and
the quality of their programs;
 
(vi)  maintain the employment of each current employee who is necessary for the
continued operation of the Stations and the Business as currently operated;
 
(vii)  preserve each Station’s present customers and business relations;
 
(viii)  maintain all inventories of supplies, tubes, and spare parts at levels
consistent with each Station’s prior practices;
 
(ix)  perform all Station Agreements without default and shall pay all of its
trade accounts payable in a timely manner; provided, however, that the Tribune
Denver may dispute, in good faith, any of its alleged obligations; and
 
(x)  continue making capital expenditures at budgeted levels, provided, that
Tribune Denver shall only be required to make such expenditures through the date
immediately prior to the TBA Effective Date.
 
(c)  Notwithstanding Section 6.4(a) and (b), subject to the TBA and any action
or failure to perform by Optionee under the TBA, and except as expressly
contemplated by this Agreement, except as set forth in Schedule 6.4(c) or except
with the express prior written approval of the Optionee, Tribune Denver shall
not, in respect of the Stations:
 
(i)  make any material change in the Business or the operations of the Stations;
 
(ii)  make any capital expenditure, or enter into any contract or commitment
therefor, in excess of $25,000 in the aggregate;
 
(iii)  enter into any contract for the purchase of real property or exercise any
option to extend a lease listed in Schedule 4.10(c);
 
(iv)  sell, lease (as lessor), transfer or otherwise dispose of (including any
transfers to any Affiliates of Tribune), or mortgage or pledge, or impose or
suffer to be imposed any Encumbrance on, any of the assets or properties of
Tribune Denver, other than inventory and minor amounts of personal property sold
or otherwise disposed of in the ordinary course of the Business and other than
Permitted Encumbrances;



36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(v)  create, incur or assume, or agree to create, incur or assume, any
indebtedness for borrowed money (other than money borrowed or advances from
Tribune or any Affiliate of Tribune in the ordinary course of the Business),
except in the ordinary course of the Business;
 
(vi)  institute any material increase in any profit-sharing, bonus, incentive,
deferred compensation, insurance, pension, retirement, medical, hospital,
disability, welfare or other employee benefit plan with respect to its
employees, other than in the ordinary course of the Business of the Business or
as required by any such plan or Requirements of Law;
 
(vii)  make any material change in the compensation of its employees, other than
changes made in accordance with normal compensation practices and consistent
with past compensation practices;
 
(viii)  enter into any employment agreement for services to be performed on
behalf of the Stations or the Business, except for those employment agreements
for employees to replace former employees who resigned or who have been
terminated, on similar terms and conditions and at comparable rates of
compensation to those terms and conditions and rates of compensation provided to
the former employees; or
 
(ix)  knowingly acquiesce in any infringement, unauthorized use or impairment of
the Intellectual Property or change the Stations’ call signs.
 
SECTION 6.5.  Third Party Consents.    Tribune, Tribune Denver and Optionee
shall use their commercially reasonable efforts to obtain the consents of the
other contracting parties to the transactions contemplated hereby to the extent
required by the Station Agreements requiring such consent. The delivery of such
consents that are identified on Schedule 6.5 to be material to the operation of
the Stations (“Material Station Agreements”) shall, pursuant to Section 9.5, be
a condition to Optionee’s obligation to close. To the extent that transfer or
assignment hereunder by Tribune Denver to Optionee of any Station Agreement or
license is not permitted or is not permitted without the consent of another
Person, this Agreement shall not be deemed to constitute an undertaking to
assign the same if such consent is not given or if such an undertaking otherwise
would constitute a breach thereof or cause a loss of benefits thereunder.
Tribune Denver shall use all commercially reasonable efforts to obtain any and
all such third party consents under all Station Agreements and licenses;
provided, however, that Tribune Denver shall not be required to pay or incur any
material cost or expense to obtain any third party consent that Tribune Denver
is not otherwise required to pay or incur in accordance with the terms of the
applicable Station Agreement or license. If any such third party consent,
approval or waiver is not obtained before the Closing, the parties shall use
reasonable efforts in good faith to cooperate, and to cause each of their
respective Affiliates to cooperate, in effecting any lawful arrangement to
provide to Optionee or its designated Affiliates the economic benefits of the
Station Agreements for which third party consents, approvals, and waivers are
being sought after Closing, and to have Optionee or its designated Affiliates
assume and discharge the obligations under the Station Agreements from and after
the Closing Date.



37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 6.6.  Environmental Site Assessment.    Within sixty (60) days of the
execution of this Agreement, Optionee may obtain a Phase I Environmental
Assessment for each of the parcels of the Real Property (the “Environmental
Assessment”). In the event the Environmental Assessment discloses any recognized
Environmental Conditions or any potential that such conditions may exist, then
Optionee may conduct or have conducted at its expense additional testing to
confirm or negate the existence of any such conditions. Such Environmental
Assessment shall not relieve Tribune and Tribune Denver of any obligation with
respect to any representation, warranty or covenant of Tribune and Tribune
Denver in this Agreement or waive any condition to Optionee’s obligations under
this Agreement. The cost of completing the Environmental Assessment shall be
paid by Optionee.
 
SECTION 6.7.  Public Announcement.    None of Tribune Denver, Optionee or any of
their Affiliates shall, without the approval of the other, make any press
release or other public announcement concerning the transactions contemplated by
this Agreement, except as and to the extent that any such party shall be so
obligated by law or by the rules, regulations or policies of any national
securities exchange or association, in which case the other party shall be
advised and the parties shall use reasonable efforts to cause a mutually
agreeable release or announcement to be issued.
 
SECTION 6.8.  Interim Financial Statements.    Tribune Denver shall deliver to
Optionee, within five (5) business days of its preparation, copies of any
monthly, quarterly or annual financial statements relating solely to the
Business that may be prepared by it or any of its Affiliates during the period
from the date hereof through the TBA Effective Date. Such financial statements
shall fairly present, in all material respects, the financial position and
results of operations of the Business as at the dates and for the periods
indicated, and shall be prepared on a basis consistent and in accordance with
the basis upon which the financial statements included in Schedule 4.4 were
prepared.
 
SECTION 6.9.  Administrative Violations.    If Tribune Denver receives any
finding, order, complaint, citation or notice prior to the Closing Date which
states that any aspect of the Stations’ operations violates any rule or
regulation of the FCC or of any other governmental authority (an “Administrative
Violation”), including, without limitation, any rule or regulation concerning
environmental protection, the employment of labor, or equal employment
opportunity, Tribune Denver shall promptly notify Optionee of the Administrative
Violation, shall use reasonable efforts to remove or correct the Administrative
Violation, and be responsible for the payment of all costs associated therewith,
including any fines or back pay that may be assessed.
 
SECTION 6.10.  Bulk Sales Act.    Tribune and Tribune Denver agree to jointly
and severally indemnify, defend, and hold Optionee harmless against any claims,
liabilities, costs, or expenses, including reasonable attorneys’ fees, that
Optionee may incur as a result of the failure to comply with the bulk sales
provisions of the Uniform Commercial Code or similar laws with respect to the
transactions contemplated hereby.
 
SECTION 6.11.  Adverse Developments.    Tribune Denver shall promptly notify
Optionee of any unusual or materially adverse developments known to it that
occur prior to Closing with respect to the Purchased Assets or the operation of
the Stations or the Business;



38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, however, that the Tribune Denver’s compliance with the disclosure
requirements of this Section 6.11 shall not relieve Tribune Denver of any
obligation with respect to any representation, warranty or covenant of the
Tribune Denver in this Agreement or waive any condition to Optionee’s
obligations under this Agreement.
 
SECTION 6.12.  Additional Covenant.    Tribune, Tribune Denver and Optionee
shall make all commercially reasonable efforts to cause the consummation of the
transactions contemplated by this Agreement. Tribune, Tribune Denver and
Optionee shall not take any action that is inconsistent with their obligations
under this Agreement in any material respect or that could reasonably be
expected to hinder or delay the consummation of the transactions contemplated by
this Agreement.
 
SECTION 6.13.  No Solicitation Covenant.    From and after the date of this
Agreement, Tribune and Tribune Denver shall not, and shall use their respective
best efforts to cause their respective Affiliates, representatives and agents
(including, without limitation, investment bankers, attorneys and accountants)
not to, directly or indirectly, through any officer, director, agent or
otherwise, enter into, solicit, initiate, conduct or continue any discussions or
negotiations with, or knowingly encourage any inquiries or proposals or offers
by, or provide any information to, or otherwise cooperate in any other way with,
any corporation, partnership, person or other entity or group, other than the
Optionee and its representatives and agents, concerning (i) any sale of all or
any portion of the Purchased Assets, the Business or the Stations to any Person
other than Optionee, (ii) any merger, acquisition, consolidation,
recapitalization, liquidation, dissolution or similar transaction involving the
Purchased Assets, the Business or the Stations (other than as contemplated by
this Agreement), or (iii) any transaction that would have an effect similar to
the transactions described in (i) or (ii) (each such transaction being referred
to herein as a “Proposed Acquisition Transaction”). Each of Tribune and Tribune
Denver agrees not to release any third party from, or waive any provision of,
any confidentiality or standstill agreement to which they (or any of them) are a
party with respect to sale of the Purchased Assets, the Business or the
Stations.
 
SECTION 6.14.  Copies of FCC Applications.    Tribune Denver shall promptly
deliver to Optionee copies of any applications filed with the FCC with respect
to any of the Stations upon filing the same with the FCC.
 
SECTION 6.15.  Estoppel Certificates.    Tribune Denver shall use commercially
reasonable efforts to obtain, from the lessors under the Real Property Leases,
executed versions of estoppel certificates in a form reasonably acceptable to
Optionee and Tribune Denver.
 
SECTION 6.16.  Title Examination; Title Insurance; Surveys.
 
(a)  Optionee may, at its expense, conduct a review and examination with respect
to title of the Real Property, and Tribune Denver shall cooperate as reasonably
necessary in completion of such review and examination. If any such review and
examination reflects the existence of any defect, encumbrance, or other
limitation with respect to any such title which would cause a material
limitation or exclusion from the title insurance to be obtained under



39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Section 6.16(b) (a “Title Defect”), Tribune Denver shall use commercially
reasonable efforts to cause such Title Defect to be cleared or otherwise
remedied prior to Closing.
 
(b)  Within ten (10) days of the date of this Agreement, Tribune Denver shall
deliver to Optionee copies of any current title insurance policies in its
possession. Tribune Denver shall cooperate with Optionee to extent necessary for
Optionee to obtain the commitment of a title insurance company reasonably
satisfactory to Optionee to issue to Optionee’s lenders, at standard rates, ALTA
1992 Form extended coverage title insurance policies with a zoning endorsement,
insuring Optionee’s lenders’ interest in the Real Property (the “Title
Commitment”). The costs of the Title Commitment and the policy to be issued
pursuant to the Title Commitment shall be paid one-half by Tribune Denver and
one-half by Optionee.
 
(c)  Optionee, at its expense, may obtain surveys of the Real Property performed
by surveyors reasonably acceptable to Optionee sufficient to remove any “survey
exception” from the title insurance policies to be issued pursuant to the Title
Commitment.
 
SECTION 6.17.  Completion of Transmitter Configurations.    Tribune and Tribune
Denver shall make all commercially reasonable expenditures necessary to effect,
as soon as commercially and reasonably practicable, the completion of the new
transmitter configurations for each of KOSI and KKHK so as to cause each of KOSI
and KKHK to operate at one hundred percent (100%) of their authorized power.
 
SECTION 6.18.  Termination of Agreement.    Tribune Denver shall deliver, prior
to December 31, 2001, to Moyes Research Associates a notice of termination of
its agreement with Moyes Research Associates effective as of December 31, 2002,
unless earlier terminated by Moyes Research Associates.
 
ARTICLE VII
 
ADDITIONAL AGREEMENTS
 
SECTION 7.1.  Taxes; Sales, Use and Transfer Taxes.
 
(a)  Subject to the TBA, Tribune Denver shall be liable for and shall pay all
Taxes (whether assessed or unassessed) applicable to the Business or the
Purchased Assets, in each case attributable to periods (or portions thereof)
ending on or prior to the Closing Date. Subject to the TBA, Optionee shall be
liable for and shall pay all Taxes (whether assessed or unassessed) applicable
to the Business, the Stations or the Purchased Assets, in each case attributable
to periods (or portions thereof) beginning after the Closing Date. For purposes
of this Section 7.1(a), any period beginning before and ending after the Closing
Date shall be treated as two partial periods, one ending on the Closing Date and
the other beginning after the Closing Date.
 
(b)  Any sales, use or other transfer Taxes payable by reason of transfer and
conveyance of the Business, the Stations or the Purchased Assets hereunder and
any documentary stamp or transfer Taxes payable by reason of the real estate or
interests therein included in the Purchased Assets shall be paid one-half by
Optionee and one-half by Tribune



40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Denver. Except as set forth in Section 6.3, all fees relating to any filing with
any Governmental Body required for transfer and conveyance of the Business, the
Stations or the Purchased Assets hereunder, other than amounts (including Taxes)
owing to any Governmental Body as of the date hereof or with respect to events
occurring prior to the date hereof, shall be paid one-half by Optionee and
one-half by Tribune Denver.
 
(c)  Tribune Denver or Optionee, as the case may be, shall provide reimbursement
for any Tax paid by the other party all or a portion of which is the
responsibility of Tribune or Optionee, as the case may be, in accordance with
the terms of this Section 7.1. Within a reasonable time prior to the payment of
any said Tax, the party paying such Tax shall give notice to the other party of
the Tax payable and the portion which is the liability of each party, although
failure to do so will not relieve the other party from its liability hereunder.
 
SECTION 7.2.  Employees; Employee Benefit Plans.    (a) On the TBA Effective
Date, Optionee will offer employment to each active employee of Tribune or
Tribune Denver who is actively at work at the Stations and who is listed on
Schedule 7.2 (other than any employees of Tribune or Tribune Denver who remain
employees of those corporations in accordance with the requirements of the TBA)
. Optionee shall offer such employee the same aggregate level of salary, wages
and commissions, if applicable, in effect prior to the TBA Effective Date
(“Affected Employees”). For purposes of the previous sentence, “active employee”
shall mean Tribune’s or Tribune Denver’s employees who are properly classified
as actively at work at the Stations on the day before the TBA Effective Date,
and shall not include any individuals (i) receiving short-term disability
benefits or long-term disability benefits under any plan or program established
or maintained by Tribune or Tribune Denver or (ii) on any type of leave other
than vacation leave or sick leave on the TBA Effective Date. Tribune or Tribune
Denver shall be responsible for all liabilities and obligations arising from or
related to any and all employees who decline an offer of employment with
Optionee. For a period ending no earlier than the first (1st) anniversary of the
TBA Effective Date, Optionee shall not reduce the cash compensation (including
but not limited to wages, salaries and commissions, if applicable) for any of
Tribune’s or Tribune Denver’s employees of the Stations in effect on the TBA
Effective Date (taking into account hours worked and other variables relevant to
the calculation of such compensation); provided, however, that the foregoing
shall not apply to changes in bonus and commission compensation that vary with
factors such as ratings, billing, cash flow, account assignments and changes in
rates; provided, further, that the foregoing shall not prohibit Optionee from
terminating any employee.
 
(b)  Effective immediately upon the TBA Effective Date, each Affected Employee
who accepts employment with Optionee pursuant to Section 7.2(a) shall be
eligible to become a participant in such employee benefit plans (as such term is
defined in Section 3(3) of ERISA) and such other programs and arrangements as
may be provided by Optionee to similarly situated employees. Optionee shall not
be obligated to provide, nor shall assume any obligation or liability relating
to, COBRA Coverage for any employee of Tribune or Tribune Denver or any
beneficiary who incurs a qualifying event on or prior to the Closing Date.
 
(c)  Tribune and Tribune Denver shall be solely responsible for the Employee
Plans and all obligations and liabilities thereunder. Optionee shall not assume
any of the Employee Plans or any obligation or liability thereunder. Tribune and
Tribune Denver shall be



41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
responsible for, and shall indemnify and hold harmless Optionee from and against
any adverse consequences that Optionee may suffer resulting from, arising out
of, relating to, in the nature of, or caused by, any actions taken by Tribune,
Tribune Denver or any ERISA Affiliate with respect to an Employee Plan.
 
(d)  Except as otherwise provided in Section 7.2, Tribune and Tribune Denver
will remain responsible for all claims under the applicable Employee Plans for
health, accident, sickness, and disability benefits deemed incurred prior to the
TBA Effective Date by Affected Employees regardless of whether payment is made
after the TBA Effective Date. For all purposes under such Employee Plans,
employees will be considered to have terminated employment with Tribune or
Tribune Denver as of the TBA Effective Date. For purposes of this Agreement: (i)
a claim for health benefits (including, without limitation, claims for medical,
prescription drug and dental expenses) will be deemed to have been incurred on
the date on which the related medical service or material was rendered to or
received by the Affected Employee claiming such benefit, (ii) a claim for
sickness or disability benefits based on an injury or illness occurring on or
prior to the TBA Effective Date will be deemed to have been incurred prior to
the TBA Effective Date, and (iii) in the case of any claim for benefits other
than health benefits and sickness and disability benefits (e.g., life insurance
benefits), a claim will be deemed to have been incurred upon the occurrence of
the event giving rise to such claims. As of the TBA Effective Date, any employee
of Tribune or Tribune Denver who is receiving benefits under Tribune’s or
Tribune Denver’s short-term disability program shall be deemed to be an employee
of Tribune or Tribune Denver until such time as such the employee is no longer
eligible for the short-term disability program. At that time, if the employee is
eligible for long-term disability benefits or disability retirement, the
employee shall receive such benefits under Tribune’s or Tribune Denver’s
long-term disability program or pension plan. If the employee is not eligible
for long-term disability benefits or disability retirement, on the date the
employee ceased to be eligible for the short-term disability program, Optionee
shall be obligated to offer employment to the employee if Optionee is operating
the Station at which the employee was last employed.
 
(e)  Any preexisting condition clause in any of the health coverage (including
medical, dental and disability coverage) included in Optionee’s benefits
programs shall be waived for the Affected Employees to the extent such crediting
does not result in the duplication of benefits.
 
(f)  Optionee agrees to provide a severance plan or policy for all Affected
Employees in accordance with state law or pursuant to the terms of any severance
plan sponsored by Optionee. Optionee shall assume all liability for severance
pay and similar obligations payable to any Affected Employee covered by any
severance plan sponsored by Optionee.
 
(g)  Optionee shall be responsible for all liabilities or obligations under the
Worker Adjustment and Retraining Notification Act and any state law equivalent
statutes resulting from the events or actions contemplated by the TBA.
 
(h)  Either Tribune or Tribune Denver will remain responsible for (i) all
benefits payable to its employees who, as of the close of business on the day
immediately



42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

preceding the TBA Effective Date, were determined to be disabled in accordance
with the applicable provisions of the health, accident, sickness, salary
continuation, or short-term or long-term disability benefit plans or programs of
Tribune or Tribune Denver, and (ii) all benefits payable to its employees, who
as of the close of business on the business day immediately preceding the TBA
Effective Date, were receiving short term disability benefits in accordance with
the applicable provisions of the short term disability benefit plans or programs
of Tribune or Tribune Denver; and (iii) all benefits payable to employees of
Tribune or Tribune Denver who, as of the close of business on the business day
immediately preceding the TBA Effective Date, were on any type of leave other
than vacation leave.
 
(i)  Nothing contained herein, expressed or implied, is intended to confer upon
any Affected Employee any right to continued employment for any period of time
by reason of this Agreement. Nothing contained herein is intended to confer upon
any Affected Employee any particular term or condition of employment.
 
SECTION 7.3.  Control of Operations Prior to Closing Date.    Notwithstanding
anything contained herein or in the TBA to the contrary, the Closing shall not
be consummated prior to the grant by the FCC of the FCC Consent. Tribune Denver
and Optionee acknowledge and agree that at all times commencing on the date
hereof and ending on the Closing Date, except as set forth in and pursuant to
the terms and conditions of the TBA, neither Optionee nor any of its employees,
agents or representatives, directly or indirectly, shall, or have any right to,
control, direct or otherwise supervise, or attempt to control, direct or
otherwise supervise any of the management or operations of the Stations, it
being understood that the operation, management, control and supervision of all
programs, equipment, operations and other activities of the Stations shall be
the sole responsibility, and at all times prior to the Closing Date remain
within the complete control and discretion, of Tribune Denver, subject to the
terms of Section 6.4 of this Agreement and the provisions of the TBA.
 
SECTION 7.4.  Tax-Free Exchange.    (a) Optionee acknowledges that Tribune
Denver desires to make a qualified tax-deferred exchange of certain property of
like-kind with the Purchased Assets pursuant to and in accordance with Section
1031 of the Code. Optionee shall cooperate, in good faith, as reasonably
requested by Tribune Denver, in enabling Tribune Denver to effectuate the sale
of the Purchased Assets pursuant to this Agreement as part of a like-kind
exchange pursuant to Section 1031 of the Code, including, without limitation,
the assignment of the rights of Tribune and Tribune Denver pursuant to this
Agreement to a “qualified intermediary” as defined in Treasury Regulation
Section 1.1031(k)-1(g)(4). Optionee’s obligation to cooperate with Tribune
Denver in order to enable Tribune Denver to effectuate a qualified, tax-deferred
exchange is specifically conditioned upon the following conditions:
 
(i)  All of Optionee’s rights and all of Tribune Denver’s obligations to
Optionee in respect of all other provisions of this Agreement (including the
date for Closing) and the TBA, shall not be adversely affected by any such
exchange, whether or not such exchange is consummated by Optionee; and



43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(ii)  Optionee shall not in any way be liable to Tribune Denver or any other
party whatsoever for any failure of Tribune Denver’s proposed transaction to
qualify as a tax-free exchange of like-kind property under the Code.
 
(b)  If at any time Tribune Denver determines not to effectuate the sale of the
Purchased Assets as part of a like-kind exchange, it shall promptly notify
Optionee of this fact. Within sixty (60) days following such notification,
Optionee and Tribune Denver shall negotiate and draft a schedule (the “Asset
Allocation”) allocating the consideration paid to Tribune Denver (including the
Purchase Price and any adjustments thereto and the Assumed Liabilities) among
the Purchased Assts. The Allocation Schedule shall be reasonable and shall be
prepared in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder. Optionee and Tribune Denver shall each deliver an
executed copy of the agreed Asset Allocation to the other party. Optionee and
Tribune Denver shall each file IRS Form 8594, and all federal, state and local
Tax Returns, in accordance with the Asset Allocation. Notwithstanding anything
to the contrary in this Agreement, the provisions of this Section 7.4(b) shall
survive the Closing for the full period of any applicable statute of limitations
plus sixty (60) days.
 
SECTION 7.5.  Non-Solicitation of Employees.    Commencing with the TBA
Effective Date and continuing for one (1) year thereafter, neither Tribune and
Tribune Denver nor their Affiliates shall directly or indirectly, for itself or
on behalf of any other individual or entity, solicit any employee of the
Stations or the Business hired by Optionee or any of its Affiliates pursuant to
this Agreement or the TBA, to leave his or her employment with any of Optionee
or its Affiliates.
 
SECTION 7.6.  Public Filings.    Tribune Denver and Tribune acknowledge that
Optionee may be obligated to use the pre-Closing financial statements of Tribune
Denver and other information in connection with filings under the Securities Act
of 1933, as amended, and the Securities Exchange Act of 1934, as amended (the
“Public Filings”), to be issued or filed by Optionee. For a period of three (3)
years from the Closing Date, Tribune Denver and Tribune shall cooperate in a
commercially reasonable manner with Optionee so that Optionee can obtain
information sufficient for Optionee to prepare such Public Filings, in each case
the out-of-pocket costs for which shall be borne solely by Optionee. The
foregoing cooperation of Tribune Denver and Tribune shall include (a) granting
Optionee and its accountants full and complete access to the books and records
of Tribune Denver and/or Tribune and to any personnel knowledgeable about such
books and records (including the accountants of Tribune Denver and/or Tribune),
in each case, to the extent reasonably requested by Optionee, and (b) signing
customary management representation letters related to the financial statements
and any comfort letters.



44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS
OF
TRIBUNE DENVER
 
The obligations of Tribune Denver under this Agreement to consummate the Closing
shall, at the option of Tribune Denver, be subject to the satisfaction, on or
prior to the Closing Date, of the following conditions:
 
SECTION 8.1.  No Misrepresentation or Breach of Covenants and Warranties.
 
(a)  There shall have been no material breach by Optionee in the performance of
any of its respective covenants and agreements contained herein.
 
(b)  Each of the representations and warranties of Optionee contained or
referred to herein that is not qualified as to materiality shall be true and
correct in all material respects on the Closing Date as though made on the
Closing Date (except to the extent that they expressly speak as of a specific
date or time other than the Closing Date, in which case they need only have been
true and correct in all material respects as of such specified date or time),
and each of the representations and warranties of Optionee contained or referred
to herein that is qualified as to materiality shall be true and correct in all
respects on the Closing Date as though made on the Closing Date, except in any
case for changes therein specifically permitted by this Agreement or the TBA or
resulting from any transaction expressly consented to in writing by Tribune
Denver.
 
(c)  Optionee shall have delivered to Tribune Denver certificates, dated as of
the Closing Date, signed on behalf of Optionee by its President or any Vice
President, certifying that the conditions described in subsections (a) and (b)
above have been satisfied.
 
SECTION 8.2.  No Restraint or Litigation.
 
(a)  Any applicable waiting period under the HSR Act shall have expired or have
been terminated and there shall not be in effect any preliminary or permanent
injunction or other order, decree or ruling by a court of competent jurisdiction
or by a Governmental Body, no statute, rule, regulation or executive order shall
have been promulgated or enacted by a Government Body and there shall not be in
effect any temporary restraining order of a court of competent jurisdiction,
which, in any case, restrains or prohibits the transactions contemplated hereby.
 
(b)  There shall not be in existence any suit, action, proceeding or
investigation instigated by a Governmental Body before any court or governmental
agency or body to prohibit the transactions contemplated by this Agreement;
provided, however, that this condition may not be invoked by Optionee if any
such action, suit or proceeding was solicited or encouraged by, or instituted as
a result of any act or omission of, Optionee in breach of this Agreement



45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 8.3.  FCC Consent.    The FCC Consent shall have been granted, without
any condition or qualification which is materially adverse to Tribune Denver.
 
SECTION 8.4.  Payment.    Optionee shall have delivered the Purchase Price to
Tribune Denver in accordance with Section 3.7.
 
SECTION 8.5.  Closing Documents.    Optionee shall deliver to Tribune Denver all
of the closing documents specified in Section 3.8(b), all of which documents
shall be dated as of the Closing Date, duly executed and in a form customary in
transactions of this type and reasonably acceptable to Tribune Denver.
 
Notwithstanding the failure of any one or more of the foregoing conditions,
Tribune Denver may proceed with the Closing without satisfaction, in whole or in
part, of any one or more of such conditions and without written waiver. To the
extent that at the Closing Optionee delivers to Tribune Denver a written notice
specifying in reasonable detail the failure of any of such conditions or the
breach by Optionee of any of the representations or warranties of Optionee
herein, and nevertheless Tribune Denver proceeds with the Closing, Tribune
Denver shall be deemed to have waived for all purposes any rights or remedies it
may have against Optionee by reason of the failure of any such conditions or the
breach of any such representations or warranties to the extent described in such
notice.
 
ARTICLE IX
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF OPTIONEE
 
The obligations of Optionee under this Agreement to consummate the Closing
shall, at the option of Optionee, be subject to the satisfaction on or prior to
the Closing Date, of the following conditions:
 
SECTION 9.1.  No Misrepresentation or Breach of Covenants and Warranties.
 
(a)  There shall have been no material breach by either of Tribune Denver or
Tribune in the performance of any of its respective covenants and agreements
contained herein.
 
(b)  Each of the representations and warranties of Tribune Denver and Tribune
contained or referred to herein that is not qualified by materiality shall be
true and correct in all material respects on the Closing Date as though made on
the Closing Date (except to the extent that they expressly speak as of a
specific date or time other than the Closing Date, in which case they need only
have been true and correct in all material respects as of such specified date or
time), and each of the representations and warranties of Tribune and Tribune
Denver contained or referred to herein that is qualified as to materiality shall
be true and correct in all respects on the Closing Date as though made on the
Closing Date, except in any case for changes (i) therein specifically permitted
by this Agreement or the TBA, (ii) resulting from any transaction expressly
consented to in writing by Optionee or any transaction contemplated by this
Agreement or the TBA or (iii) resulting from Optionee’s action or failure to
perform under the TBA.



46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(c)  Tribune and Tribune Denver shall have delivered to Optionee certificates
dated as of the Closing Date and signed on behalf of each of Tribune Denver and
Tribune by its President or any Vice President, certifying that the conditions
described in subsections (a) and (b) above have been satisfied.
 
SECTION 9.2.  No Restraint or Litigation.    (a) Any applicable waiting period
under the HSR Act shall have expired or been terminated and there shall not be
in effect any preliminary or permanent injunction or other order, decree or
ruling by a court of competent jurisdiction or by a Governmental Body, no
statute, rule, regulation or executive order shall have been promulgated or
enacted by a Government Body and there shall not be in effect any temporary
restraining order of a court of competent jurisdiction, which, in any case,
restrains or prohibits the transactions contemplated hereby.
 
(a)  There shall not be in existence any suit, action, proceeding or
investigation instigated by a Governmental Body before any court or governmental
agency or body to prohibit the transactions contemplated by this Agreement;
provided, however, that this condition may not be invoked by Tribune or Tribune
Denver if any such action, suit or proceeding was solicited or encouraged by, or
instituted as a result of any act or omission of, Tribune or Tribune Denver in
breach of this Agreement.
 
SECTION 9.3.  FCC Consent.    The FCC Consent shall have been granted, without
any condition or qualification which is materially adverse to Optionee or to the
operations of the Stations.
 
SECTION 9.4.  Closing Documents.    Tribune and Tribune Denver shall deliver to
Optionee all of the closing documents specified in Section 3.8(a), all of which
documents shall be dated as of the Closing Date, duly executed and in a form
customary in transactions of this type and reasonably acceptable to Optionee.
 
SECTION 9.5.  Third Party Consents.    Tribune and Tribune Denver shall have
obtained all consents required under the Material Station Agreements in
connection with the consummation of the Transaction (a “Required Consent”), such
that after the Closing Optionee will continue to enjoy all of their rights and
privileges under the Material Station Agreements subject only to the same
obligations as are currently binding thereunder, pursuant to the present terms
thereof.
 
Notwithstanding the failure of any one or more of the foregoing conditions,
Optionee may proceed with the Closing without satisfaction, in whole or in part,
of any one or more of such conditions and without written waiver. To the extent
that at the Closing Tribune Denver or Tribune delivers to Optionee a written
notice specifying in reasonable detail the failure of any of such conditions or
the breach by Tribune Denver or Tribune of any of the representations or
warranties of Tribune Denver or Tribune herein, and nevertheless Optionee
proceeds with the Closing, Optionee shall be deemed to have waived for all
purposes any rights or remedies it may have against Tribune Denver and Tribune
by reason of the failure of any such conditions or the breach of any such
representations or warranties to the extent described in such notice.



47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE X
 
INDEMNIFICATION
 
SECTION 10.1.  Indemnification by Tribune Denver.    Tribune Denver and Tribune
agree jointly and severally to indemnify and hold harmless each Optionee Group
Member from and against any and all Loss and Expense incurred by such Optionee
Group Member in connection with or arising from:
 
(i)  any breach by either of Tribune Denver or Tribune of, or any other failure
of either of Tribune Denver or Tribune to perform, any of its covenants,
agreements or obligations in this Agreement or in any Tribune Denver Ancillary
Agreement;
 
(ii)  any breach of any warranty or the inaccuracy of any representation of
Tribune Denver or Tribune contained or referred to in this Agreement or any
certificate delivered by or on behalf of Tribune Denver or Tribune pursuant
hereto;
 
(iii)  the failure of Tribune Denver to perform and discharge any Excluded
Liabilities;
 
(iv)  all Administrative Violations of Tribune or Tribune Denver occurring prior
to the Closing Date (except to the extent caused by Optionee’s actions or
failure to perform under the TBA); and
 
(v)  any actions of Tribune Denver or its Affiliates, its employees, contractors
or agents (including their negligence) in performing or failing to perform any
of their obligations under the TBA.
 
provided, however, that Tribune Denver and Tribune shall not be required to
indemnify and hold harmless pursuant to clause (ii) with respect to Loss and
Expense incurred by Optionee Group Members until, and then only to the extent
that, the aggregate amount of all such Loss and Expense exceeds One Hundred
Fifty Thousand Dollars ($150,000) and, provided, further, that the aggregate
amount that Tribune Denver and Tribune shall be required to indemnify and hold
harmless pursuant to clause (ii) with respect to Loss and Expense incurred by
Optionee Group Members shall not exceed Eighteen Million Dollars ($18,000,000).
The indemnification provided for in this Section 10.1 shall terminate eighteen
(18) months after the Closing Date (and no claims shall be made by any Optionee
Group Member under this Section 10.1 thereafter); provided, however, that if the
Closing does not occur within one (1) year from the TBA Effective Date, then the
indemnification provided for in this Section 10.1 shall terminate one (1) year
after the Closing Date (and no claims shall be made by any Optionee Group Member
under this Section 10.1 thereafter), except that the indemnification by Tribune
Denver and Tribune shall continue in any event as to:



48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(A)  the covenants of Tribune Denver and Tribune set forth in Section 7.1,
7.4(b), 12.2 or 12.10, as to all of which no time limitation shall apply other
than the full period of any applicable statute of limitations plus sixty (60)
days;
 
(B)  any Loss or Expense incurred by any Optionee Group Member in connection
with or arising out of the matters described in clause (iii) of this Section
10.1, as to which no time or recovery amount limitation shall apply;
 
(C)  any Loss or Expense incurred by any Optionee Group Member in connection
with or arising from the matters described in clause (v) of this Section 10.1,
as to which no time limitation shall apply other than the full period of any
applicable statute of limitations plus sixty (60) days; and
 
(D)  any Loss or Expense of which any Optionee Group Member has notified Tribune
Denver and Tribune in accordance with the requirements of Section 10.3 on or
prior to the date such indemnification would otherwise terminate in accordance
with this Section 10.1, as to which the obligation of Tribune Denver and Tribune
shall continue until the liability of Tribune Denver shall have been determined
pursuant to this Article X, and Tribune Denver and/or Tribune shall have
reimbursed all Optionee Group Members for the full amount of such Loss and
Expense in accordance with this Article X.
 
SECTION 10.2.  Indemnification by Optionee.    Optionee agrees to indemnify and
hold harmless each Tribune Denver Group Member from and against any and all Loss
and Expense incurred by such Tribune Denver Group Member in connection with or
arising from:
 
(i)  any breach by Optionee, or any other failure of Optionee to perform, any of
its covenants, agreements or obligations in this Agreement or in any Optionee
Ancillary Agreement;
 
(ii)  any breach of any warranty or the inaccuracy of any representation of
Optionee contained or referred to in this Agreement or any certificate delivered
by or on behalf of Optionee pursuant hereto;
 
(iii)  the failure of Optionee to perform or discharge any of the Assumed
Liabilities and Optionee’s (or any successor’s or assignee’s) operation of the
Business and/or the ownership and/or use of the Purchased Assets after the
Closing Date; or
 
(iv)  any action or failure of Optionee to perform or discharge its obligations
under the TBA.
 
provided, however, that Optionee shall not be required to indemnify and hold
harmless pursuant to clause (ii) with respect to Loss and Expense incurred by
Tribune Denver Group Members until, and then only to the extent that, the
aggregate amount of all such Loss and Expense exceeds One Hundred Fifty Thousand
Dollars ($150,000) and, provided, further, that the aggregate amount that
Optionee shall be required to indemnify and hold harmless pursuant to clause
(ii) with respect to Loss and Expense incurred by Tribune Denver Group Members
shall



49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not exceed Eighteen Million Dollars ($18,000,000). The indemnification provided
for in this Section 10.2 shall terminate eighteen (18) months after the Closing
Date (and no claims shall be made by any Tribune Denver Group Member under this
Section 10.2 thereafter); provided, however, that if the Closing does not occur
within one (1) year from the TBA Effective Date, then the indemnification
provided for in this Section 10.2 shall terminate one (1) year after the Closing
Date (and no claims shall be made by any Tribune Denver Group Member under this
Section 10.2 thereafter), except that the indemnification by Optionee shall
continue in any event as to:
 
(A)  the covenants of Optionee set forth in Sections 7.1, 7.4(b), 12.2 or 12.10,
as to all of which no time limitation shall apply other than the full period of
any applicable statute of limitations plus sixty (60) days;
 
(B)  any Loss or Expense incurred by any Tribune Denver Group Member in
connection with or arising out of the failure of Optionee to perform any Assumed
Liabilities, as to which no time or recovery amount limitation shall apply;
 
(C)  any Loss or Expense incurred by any Tribune Denver Group Member in
connection with or arising out of the matters described in clause (iv) of this
Section 10.2, as to which no time limitation shall apply other than the full
period of any applicable statute of limitations plus sixty (60) days; and
 
(D)  any Loss or Expense of which any Tribune Denver Group Member has notified
Optionee in accordance with the requirements of Section 10.3 on or prior to the
date such indemnification would otherwise terminate in accordance with this
Section 10.2, as to which the obligation of Optionee shall continue until the
liability of Optionee shall have been determined pursuant to this Article X, and
Optionee shall have reimbursed all Tribune Denver Group Members for the full
amount of such Loss and Expense in accordance with this Article X.
 
SECTION 10.3.  Notice of Claims.    (a)  Any Optionee Group Member or Tribune
Denver Group Member seeking indemnification hereunder (the “Indemnified Party”)
shall give promptly to the party obligated to provide indemnification to such
Indemnified Party (the “Indemnitor”) a written notice (a “Claim Notice”)
describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision of this Agreement or any other agreement, document or
instrument executed hereunder or in connection herewith upon which such claim is
based. The failure of any Indemnified Party to give the Claim Notice promptly as
required by this Section 10.3 shall not affect such Indemnified Party’s rights
under this Article X except to the extent such failure is actually prejudicial
to the rights and obligations of the Indemnitor.
 
(b)  In calculating any Loss or Expense there shall be deducted any insurance
recovery in respect thereof. Any indemnity payment hereunder with respect to any
Loss or Expense shall be calculated on an “After-Tax Basis,” which shall mean an
amount which is sufficient to compensate the Indemnified Party for the event
giving rise to such Loss or Expense (the “Indemnified Event”), determined after
taking into account (1) all increases in federal, state,



50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

local or other Taxes (including estimated Taxes) payable by the Indemnified
Party as a result of the receipt of the indemnity payment (as a result of the
indemnity payment being included in income, resulting in a reduction of tax
basis, or otherwise); provided, however, that the parties hereto agree to report
each payment made in respect of a Loss or Expense as an adjustment to the
Purchase Price for federal income Tax purposes, (2) all increases in federal,
state, local and other Taxes (including estimated Taxes) payable by the
Indemnified Party for all affected taxable years as a result of the Indemnified
Event and (3) all reductions in federal, state, local and foreign Taxes
(including estimated Taxes) payable by the Indemnified Party as a result of the
Indemnified Event. All calculations shall be made using reasonable assumptions
agreed upon by Tribune Denver and Optionee and, in the case of any present value
calculations, shall be made using the applicable federal rate in effect at the
time of the Indemnified Event (based on the Federal mid-term rate) using
semi-annual compounding plus two percentage points.
 
(c)  After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article X shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of Losses and Expenses suffered by it.
 
SECTION 10.4.  Third Person Claims.    (a)  In order for a party to be entitled
to any indemnification provided for under this Agreement in respect of, arising
out of or involving a claim or demand made by any third Person against the
Indemnified Party, such Indemnified Party must notify the Indemnitor in writing,
and in reasonable detail, of the third Person claim promptly after receipt by
such Indemnified Party of written notice of the third Person claim. Thereafter,
the Indemnified Party shall promptly deliver to the Indemnitor copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the third Person claim. Notwithstanding the foregoing, should a
party be physically served with a complaint with regard to a third Person claim,
the Indemnified Party must notify the Indemnitor with a copy of the complaint
within five (5) business days after receipt thereof and shall deliver to the
Indemnitor within seven (7) business days after the receipt of such complaint
copies of notices and documents (including court papers) physically served upon
the Indemnified Party relating to the third Person claim. The failure of any
Indemnified Party to give the Claim Notice promptly (or in five (5) business
days in the case of service of a complaint upon the Indemnified Party) as
required by this Section 10.4 shall not affect such Indemnified Party’s rights
under this Article X except to the extent such failure is actually prejudicial
to the rights and obligations of the Indemnitor.
 
(b)  In the event of the initiation of any legal proceeding against the
Indemnified Party by a third Person, the Indemnitor shall have the sole and
absolute right after the receipt of notice, at its option and at its own
expense, to be represented by counsel of its choice and to control, defend
against, negotiate, settle or otherwise deal with any proceeding, claim, or
demand which relates to any loss, liability or damage indemnified against
hereunder; provided, however, that the Indemnified Party may participate in any
such proceeding with counsel of its choice and



51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at its expense. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such legal
proceeding, claim or demand. To the extent the Indemnitor elects not to defend
such proceeding, claim or demand, and the Indemnified Party defends against or
otherwise deals with any such proceeding, claim or demand, the Indemnified Party
may retain counsel, reasonably acceptable to the Indemnitor, at the expense of
the Indemnitor, and control the defense of such proceeding. Neither the
Indemnitor nor the Indemnified Party may settle any such proceeding which
settlement obligates the other party to pay money, to perform obligations or to
admit liability without the consent of the other party, such consent not to be
unreasonably withheld. After any final judgment or award shall have been
rendered by a court, arbitration board or administrative agency of competent
jurisdiction and the time in which to appeal therefrom has expired, or a
settlement shall have been consummated, or the Indemnified Party and the
Indemnitor shall arrive at a mutually binding agreement with respect to each
separate matter alleged to be indemnified by the Indemnitor hereunder, the
Indemnified Party shall forward to the Indemnitor notice of any sums due and
owing by it with respect to such matter and the Indemnitor shall pay all of the
sums so owing to the Indemnified Party by wire transfer, certified or bank
cashier’s check within thirty (30) days after the date of such notice.
 
(c)  To the extent of any inconsistency between this Section 10.4 and Section
7.1(c), the provisions of Section 7.1(c) shall control.
 
SECTION 10.5.  Limitations.    (a)  In any case where an Indemnified Party
recovers from third Persons any amount in respect of a matter with respect to
which an Indemnitor has indemnified it pursuant to this Article X, such
Indemnified Party shall promptly pay over to the Indemnitor the amount so
recovered (after deducting therefrom the full amount of the expenses incurred by
it in procuring such recovery), but not in excess of the sum of (i) any amount
previously so paid by the Indemnitor to or on behalf of the Indemnified Party in
respect of such matter and (ii) any amount expended by the Indemnitor in
pursuing or defending any claim arising out of such matter.
 
(b)  Except in claims of common law fraud or except for remedies that cannot be
waived as a matter of law and injunctive and provisional relief, if the Closing
occurs, this Article X shall be the exclusive remedy for breaches of this
Agreement (including any covenant, obligation, representation or warranty
contained in this Agreement or in any certificate delivered pursuant to this
Agreement); provided, however, that nothing contained herein shall limit the
parties’ obligations under the TBA.
 
SECTION 10.6.  Mitigation.    Each of the parties agrees to take all reasonable
steps to mitigate their respective Losses and Expenses upon and after becoming
aware of any event or condition which could reasonably be expected to give rise
to any Losses and Expenses that are indemnifiable hereunder.



52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XI
 
TERMINATION AND REMEDIES
 
SECTION 11.1.  Termination.
 
(a)  Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated at any time prior to the Closing:
 
(i)  by the mutual written consent of Tribune Denver and Optionee;
 
(ii)  by Tribune Denver in the event of a material breach by Optionee of any of
its agreements, representations or warranties contained in this Agreement or if
any of the representations or warranties of Optionee contained in this Agreement
shall have been inaccurate in any material respect when made, and the failure of
Optionee to cure such breach within thirty (30) days after receipt of written
notice from Tribune Denver requesting such breach to be cured;
 
(iii)  by Optionee in the event of a material breach by Tribune Denver or
Tribune of any of their respective agreements, representations or warranties
contained in this Agreement or if any of the representations or warranties of
Tribune Denver or Tribune contained in this Agreement shall have been inaccurate
in any material respect when made, and the failure of Tribune Denver or Tribune
to cure such breach within thirty (30) days after receipt of written notice from
Optionee requesting such breach to be cured;
 
(iv)  by Tribune Denver or Optionee if any court of competent jurisdiction in
the United States or other United States Governmental Body shall have issued a
final and non-appealable order, decree or ruling permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby;
 
(v)  by Optionee, pursuant to the provisions of Section 12.14(a)(ii) hereof;
 
(vi)  by Optionee, pursuant to the provisions of Section 12.14(b) hereof;
 
(vii)  by Tribune Denver, if after the expiration of either the Early Exercise
Period or the Exercise Period, Optionee has not exercised the Option;
 
(viii)  by Tribune Denver or Optionee, if the TBA Effective Date shall not have
occurred by April 24, 2002; provided, however, that the right to terminate this
Agreement under this Section 11.1(a)(viii) shall not be available to any party
whose failure to fulfill any obligation under this Agreement or the TBA shall
have been the cause of, or resulted in, the failure of the TBA Effective Date to
occur prior to such date; and



53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
(ix)  by Tribune Denver or Optionee if the Closing shall not have occurred
within one year after Optionee’s proper exercise of the Option (or such later
date as may be mutually agreed to by Tribune Denver and Optionee); provided,
however, that the right to terminate this Agreement under this Section
11.1(a)(ix) shall not be available to any party whose failure to fulfill any
obligation under this Agreement or the TBA shall have been the cause of, or
resulted in, the failure of the Closing to occur prior to such date.
 
(b)  In the event that this Agreement shall be terminated pursuant to this
Article XI, all further obligations of the parties under this Agreement (other
than the provisions of this Article XI, Sections 12.2 and 12.10) shall be
terminated without further liability of any party to the other; provided that
nothing herein shall relieve any party from liability for any breach of this
Agreement or the TBA. Notwithstanding anything contained herein to the contrary,
the Option Payment shall be refundable to Optionee in all events promptly upon
termination of this Agreement, except in the case in which, at the time of any
termination by Tribune Denver, the conditions precedent to the obligations of
Optionee set forth in Article IX (i) shall have been satisfied (or, upon
delivery of the certificate described in Section 9.1(c), could be satisfied) or
(ii) have not been satisfied (or are incapable of being satisfied) by reason of
the failure of Optionee to fulfill its obligations under this Agreement or the
TBA. Notwithstanding anything contained herein to the contrary, the refund of
the Option Payment shall not in any manner limit the right of Tribune Denver to
seek damages or specific performance from Optionee for any breach by Optionee of
its obligations under this Agreement or the TBA.
 
(c)  In the event that this Agreement shall be terminated pursuant to this
Article XI, Tribune Denver shall reimburse Optionee for all capital expenses
incurred by Optionee in connection with Optionee’s operation of the Stations
pursuant to the TBA; provided, however, Tribune Denver shall have no obligation
to reimburse Optionee for any amounts greater than Two Hundred Thousand Dollars
($200,000) per annum (the “Annual Capital Expense Maximum”), unless Tribune
Denver shall have provided its prior written consent to the incurrence of any
such amounts above the Annual Capital Expense Maximum.
 
SECTION 11.2.  Tribune Denver’s Remedies.    If this Agreement is terminated by
Tribune Denver and, at the time of such termination, the conditions precedent to
the obligations of Optionee set forth in Article IX (i) shall have been
satisfied (or, upon delivery of the certificate described in Section 9.1(c),
could be satisfied) or (ii) have not been satisfied (or are incapable of being
satisfied) by reason of the failure of the Optionee to fulfill its obligations
under this Agreement or the TBA, then Tribune Denver shall retain the full
amount of the Option Payment and such Option Payment paid to Tribune Denver (or
the Qualified Intermediary) pursuant to Section 3.5 shall be liquidated damages
and shall constitute full payment and the exclusive remedy for any damages
suffered by Tribune Denver and Tribune under this Agreement. Tribune Denver,
Tribune and Optionee agree in advance that actual damages would be difficult to
ascertain and that the amount of the payment of the Option Payment made to
Tribune Denver (or the Qualified Intermediary) pursuant to Section 3.5 is a fair
and equitable amount to reimburse Tribune Denver and Tribune for damages
sustained due to Optionee’s failure to fulfill such obligations under this
Agreement. Notwithstanding anything contained herein to the contrary, the
retention or refund of the Option Payment shall not in any manner limit the
right of Tribune Denver to seek damages or specific performance



54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from Optionee for any failure of Optionee to perform its payment or
reimbursement obligations under the TBA.
 
SECTION 11.3.  Optionee’s Remedies.    The parties recognize that if, prior to
Closing, either Tribune or Tribune Denver breaches this Agreement and refuses to
perform under the provisions of this Agreement, monetary damages alone would not
be adequate to compensate Optionee for its injury. Optionee shall therefore be
entitled, in addition to any other remedies that may be available (including,
but not limited to, the provisions of Section 10.1 (relating to
indemnification)), to obtain specific performance of the terms of this Agreement
prior to Closing. If any action is brought by Optionee to enforce this
Agreement, whether prior to or following the Closing, Tribune and Tribune Denver
shall waive the defense in any such action that there is an adequate remedy at
law and interpose no opposition, legal or otherwise, as to the propriety of
specific performance as a remedy hereunder, and Tribune and Tribune Denver agree
that Optionee shall have the right to seek specific performance without being
required to prove actual damages, post bond, or furnish other security.
Following the Closing, Optionee shall be entitled, in addition to any other
remedies that may be available, to seek specific performance of the terms of
this Agreement. This Section 11.3 shall not limit Optionee’s ability to seek
damages in the event Optionee elects to terminate this Agreement as a result of
either Tribune’s or Tribune Denver’s default hereunder instead of seeking
specific performance.
 
ARTICLE XII
 
GENERAL PROVISIONS
 
SECTION 12.1.  Survival of Representations, Warranties and Obligations.    All
representations, warranties, covenants and obligations contained in this
Agreement shall survive the consummation of the transactions contemplated by
this Agreement; provided, however, that, except as otherwise provided in Article
X, the representations and warranties contained in Articles IV and V of this
Agreement shall terminate eighteen (18) months after the Closing Date; provided,
however, that if the Closing does not occur within one (1) year from the TBA
Effective Date, then the representations and warranties contained in Articles IV
and V of this Agreement shall terminate one (1) year after the Closing Date.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, (a) the representations and warranties contained in Section 4.7 shall
survive for other than the full period of any applicable statute of limitations
plus sixty (60) days, and (b) the representations and warranties contained in
Section 4.15 shall survive without limitation. Except as otherwise provided
herein, no claim shall be made for the breach of any representation or warranty
contained in Article IV or V after the date on which such representations and
warranties terminate as set forth in this Section.
 
Section 12.2.  Confidential Nature of Information.    Each party agrees that it
will treat in confidence all documents, materials and other information which it
shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein and the preparation of this Agreement and other related
documents, and, in the event the transactions contemplated hereby



55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall not be consummated, each party will return to the other party all copies
of nonpublic documents and materials which have been furnished in connection
therewith. Without limiting the right of either party to pursue all other legal
and equitable rights available to it for violation of this Section 12.2 by the
other party, it is agreed that other remedies cannot fully compensate the
aggrieved party for such a violation of this Section 12.2 and that the aggrieved
party shall be entitled to injunctive relief to prevent a violation or
continuing violation hereof.
 
SECTION 12.3.  Governing Law; Venue.    This Agreement and the transactions
contemplated hereby shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to its choice of law rules.
 
SECTION 12.4.  Notices.    All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given or delivered
when delivered personally or by messenger or 72 hours after having been sent by
registered or certified mail or when delivered by private courier addressed as
follows:
 
If to Tribune Denver or Tribune:
 
Tribune Broadcasting Company
435 North Michigan Avenue
Chicago, Illinois 60611
Attention: President
 
with copies to:
 
Tribune Company
435 North Michigan Avenue
Chicago, Illinois 60611
Attention: Senior Vice President and General Counsel
 
and
 
Sidley Austin Brown & Wood
One First National Plaza
Chicago, Illinois 60603
Attention: Larry A. Barden
 
If to Optionee, to:
 
Entercom Communications Corp.
401 City Avenue
Suite 409
Bala Cynwyd, Pennsylvania 19004
Attention: David Field



56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
with a copy to:
 
Latham & Watkins
555 Eleventh Street, N.W.
Suite 1000
Washington, D.C. 20004
Attention: Joseph D. Sullivan
 
or to such other address as such party may indicate by a notice delivered to the
other parties hereto.
 
SECTION 12.5.    Successors and Assigns.
 
(a)  The rights of any party under this Agreement shall not be assignable by
such party hereto prior to the Closing without the written consent of the other
parties hereto. Notwithstanding the foregoing, (i) Tribune Denver and Tribune
may assign all or a part of their rights under this Agreement prior to the
Closing to a “qualified intermediary” with the meaning of Treasury Regulation
Section 1.1031(k)-1(g)(4) without the prior written consent of Optionee;
provided, however that Tribune Denver and Tribune shall remain primarily liable
for all of their obligations under this Agreement, (ii) Optionee may make a
collateral assignment of its rights under this Agreement for the benefit of its
senior lenders, and Tribune and Tribune Denver agree to execute acknowledgments
of any assignment(s) and collateral assignment(s) pursuant to this Section 12.5
in such forms as Optionee’s lender(s) may from time to time reasonably request,
(iii) either party may assign from all or a part of its rights under this
Agreement to an Affiliate of the assigning party, and (iv) either party may
assign all or a part of its rights under this Agreement in the case of a merger,
consolidation or change of control.
 
(b)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their successors and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended or shall be construed to confer
upon any person other than the parties and successors and assigns permitted by
this Section 12.5 any right, remedy or claim under or by reason of this
Agreement.
 
Section 12.6.  Access to Records after Closing.    For a period of six years
after the Closing Date Tribune Denver and its representatives shall have
reasonable access to all of the books and records of the Business transferred to
Optionee hereunder to the extent that such access may reasonably be required by
Tribune Denver in connection with matters relating to or affected by the
operations of the Business prior to the Closing Date. Such access shall be
afforded by Optionee upon receipt of reasonable advance notice and during normal
business hours. Tribune Denver shall be solely responsible for any costs or
expenses incurred by it pursuant to this Section 12.6. If Optionee shall desire
to dispose of any of such books and records prior to the expiration of such
six-year period, it shall, prior to such disposition, give Tribune Denver a
reasonable opportunity, at Tribune Denver’s expense, to segregate and remove
such books and records as the other party may select.
 
For a period of six years after the Closing Date, Optionee and its
representatives shall have reasonable access to all of the books and records
relating to the Business which



57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Tribune Denver or any of its Affiliates may retain after the Closing Date. Such
access shall be afforded by Tribune Denver and its Affiliates upon receipt of
reasonable advance notice and during normal business hours. Optionee shall be
solely responsible for any costs and expenses incurred by it pursuant to this
Section 12.6. If Tribune Denver or any of its Affiliates shall desire to dispose
of any of such books and records prior to the expiration of such six-year
period, Tribune Denver shall, prior to such disposition, give Optionee a
reasonable opportunity, at Optionee’s expense, to segregate and remove such
books and records as the other party may select.
 
SECTION 12.7.  Entire Agreement; Amendments.    This Agreement, the Exhibits and
Schedules referred to herein, the TBA and the other documents delivered pursuant
hereto contain the entire understanding of the parties hereto with regard to the
subject matter contained herein or therein, and supersede all prior agreements,
understandings or intents between or among any of the parties hereto. The
parties hereto, by mutual agreement in writing, may amend, modify and supplement
this Agreement.
 
SECTION 12.8.  Interpretation.    Article titles and headings to sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. The Schedules
and Exhibits referred to herein shall be construed with and as an integral part
of this Agreement to the same extent as if they were set forth verbatim herein.
 
SECTION 12.9.  Waivers.    Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. The failure of any party hereto to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, nor in any way to affect the validity of this Agreement or
any part hereof or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.
 
SECTION 12.10.  Expenses.    Except as otherwise expressly provided herein or in
the TBA, each of Tribune Denver and Optionee will pay all of its own respective
costs and expenses incident to its negotiation and preparation of this Agreement
and the TBA and to its performance and compliance with all agreements and
conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and accountants.
 
SECTION 12.11.  Partial Invalidity.    Wherever possible, each provision hereof
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.



58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
SECTION 12.12.  Execution in Counterparts.    This Agreement may be executed in
one or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties and delivered to each of Tribune Denver, Tribune and Optionee.
 
SECTION 12.13.  Disclaimer of Warranties.    Neither Tribune Denver nor Tribune
makes any representations or warranties with respect to any projections,
forecasts or forward-looking information provided to Optionee. There is no
assurance that any projected or forecasted results will be achieved. EXCEPT AS
TO THOSE MATTERS EXPRESSLY COVERED BY THE REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT AND THE CERTIFICATES DELIVERED BY TRIBUNE DENVER AND TRIBUNE PURSUANT
TO SECTION 9.1, TRIBUNE DENVER IS SELLING THE BUSINESS AND THE PURCHASED ASSETS
ON AN “AS IS, WHERE IS” BASIS AND TRIBUNE DENVER AND TRIBUNE DISCLAIM ALL OTHER
WARRANTIES, REPRESENTATIONS AND GUARANTIES WHETHER EXPRESS OR IMPLIED. TRIBUNE
DENVER AND TRIBUNE MAKE NO REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES WHATSOEVER.
Optionee acknowledges that none of Tribune Denver, Tribune or any of their
representatives or Affiliates nor any other Person has made any representation
or warranty, express or implied, as to the accuracy or completeness of any
memoranda, charts, summaries or schedules heretofore made available by Optionee
or its representatives or Affiliates to Optionee or any other information which
is not included in this Agreement or the Schedules hereto, and none of Tribune
Denver, Tribune or any of Optionee’s representatives or Affiliates nor any other
Person will have or be subject to any liability to Optionee, any Affiliate of
Optionee or any other Person resulting from the distribution of any such
information to, or use of any such information by, Optionee, any Affiliate of
Optionee or any of their agents, consultants, accountants, counsel or other
representatives.
 
SECTION 12.14.  Risk of Loss; Damage to Facilities.
 
(a)  Risk of Loss.    Subject to the TBA, the risk of loss or damage to the
Purchased Assets shall be on Tribune Denver prior to the Closing Date and
thereafter shall be on Optionee. Notwithstanding anything in this Agreement to
the contrary, including, without limitation, Section 10.1, if any of the
Purchased Assets is damaged or destroyed prior to the Closing Date (any such
event being referred to as an “Event of Loss”) and such Event of Loss shall
materially affect the operations of a Station, and repair or replacement cannot
be accomplished by the scheduled Closing Date but can be accomplished within 60
days after that date, Tribune Denver may postpone the Closing Date for that
60-day period in order to undertake such repair or replacement; if, however, the
repair or replacement cannot be accomplished within that 60-day period, Optionee
may elect by written notice to Tribune Denver within 20 days after Optionee has
received notice that any Event of Loss has occurred:
 
(i)  to consummate the Closing on the scheduled Closing Date and accept all the
Purchased Assets as is, in which event Tribune Denver shall assign to Optionee
at the Closing all of its rights under any insurance policies and to all



59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

insurance proceeds covering that Event of Loss (less amounts due to the
assigning party for repairs or replacements of the property prior to the
Closing); or
 
(ii)  to terminate this Agreement without liability on the part of Tribune
Denver or Optionee.
 
(iii)  If the Closing Date is postponed beyond the time specified in Section
11.1(a)(ix), the parties shall amend their application to the FCC to request an
extension of the date of Closing.
 
(b)  Failure of Broadcast Transmission.    Tribune Denver shall give prompt
written notice to Optionee if any of the following (a “Specified Event”) shall
occur at any of the Stations: (i) the regular broadcast transmissions of any of
the Stations in the normal and usual manner are interrupted or discontinued;
(ii) except as set forth in Schedule 4.9(a), any of the Stations that are FM
broadcasting stations are operated at less than their respective licensed
antenna height above average terrain or at less than ninety percent (90%) of
their respective licensed effective radiated power; or (iii) KEZW(AM) is
operated at less than ninety percent (90%) of its licensed power. If any
Specified Event at a Station persists for more than seventy-two (72) hours (or,
in the event of force majeure or utility failure affecting generally the markets
served such Station, ninety-six (96) hours), whether or not consecutive, during
any period of thirty (30) consecutive days, then Optionee may, at its option:
(x) terminate this Agreement by written notice given to Tribune Denver not more
than ten (10) days after the expiration of such thirty (30) day period, or (y)
proceed in the manner set forth in Section 12.14(a).
 
SECTION 12.15.  No Third Party Beneficiaries.    Tribune, Tribune Denver and
Optionee do not intend by the execution, delivery or performance of this
Agreement to confer a benefit upon any person or entity not a party to this
Agreement.
 
SECTION 12.16.  Attorneys’ Fees.    If either party initiates any litigation
against the other party involving this Agreement, the prevailing party in such
action shall be entitled to receive reimbursement from the other party for all
reasonable attorneys’ fees and other costs and expenses incurred by the
prevailing party in respect of that litigation, including any appeal, and such
reimbursement may be included in the judgment or final order issued in that
proceeding.
 
SECTION 12.17.  Actions Pursuant to the TBA.    Notwithstanding anything
contained herein to the contrary, neither Tribune Denver nor Tribune shall be
deemed to have breached any of their representations, warranties, covenants or
agreements contained herein or to have failed to satisfy any condition precedent
to Optionee’s obligation to perform under this Agreement (nor shall Tribune
Denver or Tribune have any liability or responsibility to Optionee in respect of
any such representations, warranties, covenants, agreements or conditions
precedent), in each case to the extent that the inaccuracy of any such
representation, the breach of any such warranty, covenant or agreement or the
inability to satisfy any such condition precedent arises out of or otherwise
relates to (i) any actions taken by or under the authorization of Optionee or
its Affiliates (or any of their respective officers, directors, employees,
agents or representatives) in connection with Optionee’s performance of its
obligations under the TBA or otherwise, or (ii) the failure of Optionee to
perform any of its



60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations under the TBA. Optionee acknowledges and agrees that neither Tribune
Denver nor Tribune shall be deemed responsible for or have authorized or
consented to any action or failure to act on the part of Optionee or its
Affiliates (or any of their respective officers, directors, employees, agents or
representatives) in connection with the TBA solely by reason of the fact that
prior to Closing, Tribune Denver shall have the legal right to control, manage,
and supervise the operation of the Stations and the conduct of the Business,
except to the extent Tribune Denver actually exercises control, management or
supervision of the operation of the Stations or the conduct of the Business.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
TRIBUNE DENVER RADIO, INC.
By:
 
/s/    DENNIS J. FITZSIMONS        

--------------------------------------------------------------------------------

   
Dennis J. FitzSimons
President

 
TRIBUNE BROADCASTING COMPANY
By:
 
/s/    DENNIS J. FITZSIMONS        

--------------------------------------------------------------------------------

   
Dennis J. FitzSimons
President

 
ENTERCOM COMMUNICATIONS CORP.
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
Executive Vice President

 
ENTERCOM DENVER, LLC
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
Executive Vice President

 
ENTERCOM DENVER LICENSE, LLC
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
Executive Vice President



61